ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASES

(FEDERAL REPUBLIC OF GERMANY/DENMARK;
FEDERAL REPUBLIC,OF GERMANY/NETHERLANDS)

JUDGMENT OF 20 FEBRUARY 1969

1969

COUR INTERNATIONALE DE JUSTICE

RECUEILYDES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/DANEMARK;
RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/PAYS-BAS)

ARRÊT DU 20 FÉVRIER 1969
 

Official citation:
North Sea Continental Shelf, Judgment, 1.C.J. Reports 1969, p.3.

Mode officiel de citation:
Plateau continental de la mer du Nord, arrêt, C.I.J. Recueil 1969, p.3.

 

Mare 327

 
20 FEBRUARY 1969

JUDGMENT

NORTH SEA CONTINENTAL SHELF CASES

(FEDERAL REPUBLIC OF GERMANY/DENMARK;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/DANEMARK;
RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/PAYS-BAS)

20 FÉVRIER 1969

ARRÊT
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1969

20 février 1969

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/DANEMARK;
RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE/PAYS-BAS)

Plateau continental de la mer du Nord — Délimitation entre Etats limitrophes
— Avantages et inconvénients de la méthode de l'équidistance — Théorie de la
répartition juste et équitable — Incompatibilité de cette théorie avec le principe du
rattachement naturel du plateau continental à l'Etat riverain — La mission de
la Cour concerne la délimitation et non la répartition.

Le principe de l’équidistance résultant de l’article 6 de la Convention de Genève
de 1958 sur le plateau continental — Inopposabilité de cette disposition à la
République fédérale d'Allemagne que ce soit à titre contractuel, à raison du
comportement ou par le jeu de estoppel.

Equidistance et principe du rattachement naturel — Notion de plus grande
proximité — Critique de cette notion, que le principe du rattachement n'implique
pas — Caractère fondamental du principe selon lequel le plateau continental est
le prolongement naturel du territoire.

Historique du droit de la délimitation — Proclamation Truman — Commission
du droit international — Conférence de Genève de 1958 — Acceptation de l’équi-
distance en tant que règle purement conventionnelle ne consacrant ou ne cristal-
lisant pas une règle de droit international coutumier — Effet à cet égard de
l'article de la Convention de Genève relatif aux réserves — La pratique ultérieure
des Etats ne suffit pas à transformer une règle conventionnelle en une règle de
droit international coutumier — L’opinio juris sive necessitatis ef ses manifes-
tations.

Principes et règles de droit applicables — Délimitation par voie d'accord,
conformément à des principes équitables, effectuée compte tenu de toutes les
circonstances pertinentes et afin de donner effet au principe du prolongement
naturel — Liberté des Parties quant au choix de la méthode — Divers facteurs
présentant de l'intérêt pour les négociations.

4

1969
20 février
Rôle général
nos 5] & 52
PLATEAU CONTINENTAL (ARRÊT) 4

ARRÊT

Présents: M. BUSTAMANTE Y RIvERO, Président; M. KORETSKY, Vice-Président;
sir Gerald FITZMAURICE, MM. TANAKA, Jessup, Moret, sir Muham-
mad ZAFRULLA KHAN, MM. PaADiILLA NERVO, FORSTER, GROS,
AMMOUN, BENGZON, PETREN, LACHS, ONYEAMA, juges; MM. MOSLER,
SORENSEN, juges ad hoc; M. AQUARONE, Greffier.

En Jes affaires du Plateau continental de la mer du Nord,
entre

la République fédérale d'Allemagne,
représentée par
M. G. Jaenicke, professeur de droit international à l'Université de Francfort-
sur-le-Main,
comme agent,

M. S. Oda, professeur de droit international à l'Université de Sendai,

comme conseil,

M. U. Scheuner, professeur de droit international à l'Université de Bonn,

M. E. Menzel, professeur de droit international à l'Université de Kiel,

M. Henry Herrmann, du barreau du Massachusetts, membre associé du
cabinet Goodwin, Procter and Hoar, avocats a Boston,

M. H. Blomeyer-Bartenstein, conseiller de première classe au ministère des
Affaires étrangères,

M. H. D. Treviranus, conseiller au ministère des Affaires étrangères,

comme conseillers,

et par

M. K. Witt, du ministère des Affaires étrangères,

comme expert,

et

le Royaume du Danemark,

représenté par
M. Bent Jacobsen, avocat à la Cour suprême du Danemark,
comme agent et avocat,

sir Humphrey Waldock, C.M.G., O.B.E., Q.C., professeur de droit inter-
national à l'Université d'Oxford,

comme conseil et avocat,

S. Exc. M. S. Sandager Jeppesen, ambassadeur, du ministère des Affaires
étrangères,

M. E. Krog-Meyer, chef du service juridique du ministère des Affaires
étrangères,

M. I. Foighel, professeur à l'Université de Copenhague,

M. E. Lauterpacht, membre du barreau anglais, maître de conférences à
l'Université de Cambridge,

5
PLATEAU CONTINENTAL (ARRÊT) 5

M. M. Thamsborg, chef de service à l’Institut hydrographique,
comme conseillers,
et par

M. P. Boeg, chef de secrétariat au ministère des Affaires étrangères,
M. U. Engel, chef de section au ministère des Affaires étrangères,

comme secrétaires,
et entre

la République fédérale d'Allemagne,
représentée comme il est dit ci-dessus,

et

le Royaume des Pays-Bas,
représenté par
M. W. Riphagen, jurisconsulte du ministère des Affaires étrangères, profes-
seur de droit international a l'Ecole des sciences économiques de Rotter-
dam,

comme agent,

sir Humphrey Waldock, C.M.G., O.B.E., Q.C., professeur de droit inter-
national à l’Université d'Oxford,

comme conseil,

le contre-amiral W. Langeraar, chef du service hydrographique de la Marine
royale des Pays-Bas,

M. G. W. Maas Geesteranus, jurisconsulte adjoint du minis re des Affaires
étrangères,

Mile F. Y. van der Wal, jurisconsulte adjoint du ministère des Affaires
étrangères,

comme conseillers,

et par

M. H. Rombach, chef de division au service hydrographique de la Marine
royale des Pays-Bas,

comme conseiller adjoint,

La Cour,
ainsi composée,

rend l'arrêt suivant:
Par lettre du 16 février 1967, reçue au Greffe Ie 20 février 1967, le ministre
des Affaires étrangères des Pays-Bas a adressé au Greffier :

a) un exemplaire original d'un compromis, signé à Bonn le 2 février 1967 pour
les Gouvernements du Danemark et de la République fédérale d'Allemagne,
soumettant à la Cour un différend entre ces deux Etats relatif à la délimita-
tion du plateau continental de la mer du Nord entre eux;

6) un exemplaire original d'un compromis, signé à Bonn le 2 février 1967
pour les Gouvernements de la République fédérale d'Allemagne et des
Pays-Bas, soumettant à la Cour un différend entre ces deux Etats relatif

6
PLATEAU CONTINENTAL (ARRÊT) 6
à la délimitation du plateau continental de la mer du Nord entre eux;

c) un exemplaire original d'un protocole, signé à Bonn le 2 février 1967 pour
les trois gouvernements précités, relatif à certaines questions de procédure
résultant des compromis ci-dessus mentionnés.

Les articles | à 3 du compromis entre les Gouvernements du Danemark et de
la République fédérale d'Allemagne sont ainsi conçus:

« Article premier

1) La Cour internationale de Justice est priée de trancher la question
suivante :

Quels sont les principes et les règles du droit international applicables

à la délimitation entre les Parties des zones du plateau continental de la

mer du Nord relevant de chacune d'elles, au-delà de Ja ligne de délimi-

tation partielle déterminée par la convention susmentionnée du 9 juin

1965?

2) Les Gouvernements du Royaume du Danemark et de la République
fédérale d'Allemagne délimiteront le plateau continental de la mer du
Nord entre leurs pays par voie d'accord conclu conformément à la décision
demandée à la Cour internationale de Justice.

Article 2

1) Les Parties déposeront devant [a Cour les pièces de la procédure
écrite dans l'ordre suivant:

1. mémoire de la République fédérale d'Allemagne devant être soumis
dans les six mois qui suivront la notification du présent accord à la
Cour;

. contre-mémoire du Royaume du Danemark devant être soumis dans
les six mois qui suivront la remise du mémoire allemand;

3. réplique allemande suivie d’une duplique danoise, devant être

soumises dans des délais à fixer par la Cour.

2) Des pièces écrites supplémentaires pourront être présentées si les
Parties le proposent en commun et si la Cour l'estime approprié à l’affaire
et aux circonstances.

3) L'ordre indiqué ci-dessus pour le dépôt des pièces ne préjuge en rien
de la charge de la preuve.

[el

Article 3
Le présent accord entrera en vigueur le jour de sa signature.»

Les articles 1 à 3 du compromis entre les Gouvernements de la République
fédérale d'Allemagne et des Pays-Bas sont ainsi conçus:
« Article premier
1) La Cour internationale de Justice est priée de trancher la question
suivante:

Quels sont les principes et les règles du droit international applicables

à la délimitation entre les Parties des zones du plateau continental de la

mer du Nord relevant de chacune d'elles, au-delà de la ligne de délimi-

tation partielle déterminée par la convention susmentionnée du 1°
décembre 1964?
PLATEAU CONTINENTAL (ARRÊT) 7

2) Les Gouvernements de la République fédérale d’Allemagne et du
Royaume des Pays-Bas délimiteront le plateau continental de la mer du
Nord entre leurs pays par voie d’accord conclu conformément a la déci-
sion demandée a la Cour internationale de Justice.

Article 2

1) Les Parties déposeront devant la Cour les pièces de la procédure

écrite dans l'ordre suivant:

1. mémoire de la République fédérale d'Allemagne devant être soumis
dans les six mois qui suivront la notification du présent accord à la
Cour;

2. contre-mémoire du Royaume des Pays-Bas devant être soumis dans
les six mois qui suivront la remise du mémoire allemand;

3. réplique allemande suivie d’une duplique néerlandaise, devant être
soumises dans des délais à fixer par la Cour.

2) Des pièces écrites supplémentaires pourront être présentées si les
Parties le proposent en commun et si la Cour l'estime approprié à l'affaire
et aux circonstances.

3) L'ordre indiqué ci-dessus pour le dépôt des pièces ne préjuge en rien
de la charge de la preuve.

Article 3
Le présent accord entrera en vigueur le jour de sa signature. »

Le protocole entre les trois gouvernements est ainsi Conçu:
«Protocole

En signant les compromis intervenus ce jour entre le Gouvernement de la
République fédérale d'Allemagne et les Gouvernements du Royaume du
Danemark et du Royaume des Pays-Bas aux termes desquels sont soumis
à la Cour internationale de Justice les différends entre les Parties concer-
nant la délimitation du plateau continental de la mer du Nord, les trois
gouvernements tiennent à déclarer leur accord sur ce qui suit:

1. Le Gouvernement du Royaume des Pays-Bas notifiera, dans le mois
de la signature, les deux compromis et le présent protocole à la Cour inter-
nationale de Justice, conformément à l’article 40, paragraphe 1, du Statut
de la Cour.

2. Une fois faite Ja notification prévue au paragraphe précédent, les
Parties demanderont à la Cour de joindre les deux instances.

3. Les trois gouvernements conviennent qu'aux fins de la désignation
d'un juge ad hoc les Gouvernements du Royaume du Danemark et du
Royaume des Pays-Bas seront considérés comme faisant cause commune
au sens de l’article 31, paragraphe 5, du Statut de la Cour.»

Conformément à l’article 33, paragraphe 2, du Règlement de la Cour, le
Greffier a immédiatement notifié le dépôt des compromis aux Gouvernements
du Danemark et de la République fédérale d'Allemagne. Conformément à
l'article 34, paragraphe 2, dudit Règlement, copie des compromis a été trans-
mise aux autres Membres des Nations Unies, ainsi qu'aux autres Etats non
membres admis à ester devant la Cour.
PLATEAU CONTINENTAL (ARRÊT) 8

Par ordonnances du 8 mars 1967, les délais pour le dépôt des mémoires et
contre-mémoires ont été fixés, en tenant compte de l'accord intervenu entre les
Parties, aux 21 août 1967 et 20 février 1968 respectivement. Ces pièces de
procédure ont été déposées dans les délais prescrits. Par ordonnances du 1°"
mars 1968, les délais pour le dépôt des répliques et dupliques ont été fixés aux
31 mai et 30 août 1968 respectivement.

En application de l’article 31, paragraphe 3, du Statut de la Cour, le Gouver-
nement de la République fédérale d'Allemagne a désigné M. Hermann Mosler,
professeur de droit international à l'Université de Heidelberg, pour siéger com-
me juge ad hoc dans les deux affaires. Se référant à l'accord conclu entre eux et
aux termes duquel ils devaient être considérés comme faisant cause commune
au sens de l’article 31, paragraphe 5, du Statut, les Gouvernements du Dane-
mark et des Pays-Bas ont désigné M. Max Sgrensen, professeur de droit inter-
national à l'Université de Aarhus, pour siéger comme juge ad hoc dans les deux
affaires.

Par ordonnance du 26 avril 1968, considérant que les Gouvernements du
Danemark et des Pays-Bas ne comptaient, en ce qui concerne la désignation d’un
juge ad hoc, que pour une seule Partie, la Cour a constaté que ces deux Gouver-
nements faisaient cause commune, joint les instances dans les deux affaires et,
modifiant les prescriptions des ordonnances du 1°" mars 1968, fixé au 30 août
1968 le délai pour le dépôt d'une duplique commune du Danemark et des Pays-
Bas.

Les répliques et la duplique commune ayant été déposées dans les délais
prescrits, les affaires se sont trouvées en état le 30 août 1968.

En application de l’article 44, paragraphe 2, du Règlement, les pièces de la
procédure écrite ont, après consultation des Parties, été mises à la disposition
des Gouvernements du Brésil, du Canada, du Chili, de la Colombie, des Etats-
Unis d'Amérique, de ’Equateur, de la Finlande, de la France, du Honduras, de
l'Iran, de la Norvège, du Rovaume-Uni de Grande-Bretagne et d'Irlande du
Nord, de la Suède et du Venezuela. En application du paragraphe 3 du même
article, ces pièces ont, avec l’assentiment des Parties, été rendues accessibles au
public à dater de l'ouverture de la procédure orale.

Des audiences ont été tenues du 23 au 25 octobre, du 28 octobre au 1°"
novembre et les 4, 5, 7, 8 et 11 novembre 1968, durant lesquelles ont été enten-
dus en leurs plaidoiries et réponses, dans l’ordre convenu entre les Parties et
accepté par la Cour: pour le Gouvernement de la République fédérale d’Al-
lemagne, M. Jaenicke, agent, et M. Oda, conseil; et pour les Gouvernements du
Danemark et des Pays-Bas, MM. Jacobsen et Riphagen, agents, et sir Hum-
phrey Waldock, conseil,

Dans la procédure écrite, les conclusions ci-après ont été présentées par les
Parties:

Au nom du Gouvernement de la République fédérale d'Allemagne,
dans les mémoires:

«Plaise à la Cour reconnaitre et dire:

1. Que la délimitation du plateau continental de la mer du Nord entre
les Parties est régie par le principe selon lequel chacun des Etats riverains
a droit à une part juste et équitable.

9

 
PLATEAU CONTINENTAL (ARRÊT) 10

les Parties un désaccord qui n’a pu être réglé par des négociations ap-
profondies, quant au prolongement de la ligne de délimitation au-delà de la
ligne de délimitation partielle déterminée par la convention du 9 juin 1965:

Considérant que, aux termes de l’article premier, paragraphe 1, du
compromis, la tâche qui incombe à la Cour n’est pas de formuler une base
pour la délimitation du plateau continental de la mer du Nord entre les
Parties ex aequo et bono, mais de décider quels sont les principes et les
règles du droit international applicables à la délimitation entre les Parties
des zones du plateau continental de la mer du Nord relevant de chacune
d'elles, au-delà de la ligne de délimitation partielle déterminée par la
convention susmentionnée du 9 juin 1965;

Vu les faits et arguments exposés dans les première et deuxième parties
du présent contre-mémoire,

Plaise à la Cour dire et juger:

1. Que la délimitation entre les Parties desdites zones du plateau conti-
nental de la mer du Nord est régie par les principes et les règles du droit
international énoncés à l’article 6, paragraphe 2, de la Convention de
Genève de 1958 sur le plateau continental.

2. Que les Parties étant en désaccord, et à moins que des circonstances
spéciales ne justifient une autre délimitation, la délimitation entre elles doit
être opérée par application du principe de l’équidistance des points les plus
proches des lignes de base à partir desquelles est mesurée la largeur de la
mer territoriale de chacun de ces Etats.

3. Que, des circonstances spéciales justifiant une autre délimitation
n'ayant pas été établies, la délimitation entre les Parties doit être opérée
par application du principe de l’équidistance mentionné dans la conclusion
précédente. »

Au nom du Gouvernement des Pays-Bas,
dans son contre-mémoire:

“Considérant que, ainsi qu'il est noté dans le compromis, il existe entre
les Parties un désaccord qui n'a pu être réglé par des négociations ap-
profondies, quant au prolongement de la ligne de délimitation au-delà de
la ligne de délimitation partielle déterminée par la convention du 1°°
décembre 1964;

Considérant que, aux termes de l’article premier, paragraphe 1, du
compromis, la tâche qui incombe à la Cour n'est pas de formuler une
base pour la délimitation du plateau continental de la mer du Nord entre
les Parties ex aequo et bono, mais de décider quels sont les principes et les
règles du droit international applicables à la délimitation entre les Parties
des zones du plateau continental de la mer du Nord relevant de chacune
d'elles, au-delà de la ligne de délimitation partielle déterminée par la
convention susmentionnée du 1°" décembre 1964;

Vu les faits et arguments exposés dans les première et deuxième parties
du présent contre-mémoire,

Plaise à la Cour dire et juger:

1. Que la délimitation entre les Parties desdites zones du plateau con-
tinental de la mer du Nord est régie par les principes et les règles du droit
international énoncés à l'article 6, paragraphe 2, de la Convention de
Genève de 1958 sur le plateau continental.

11
PLATEAU CONTINENTAL (ARRÊT) 11

2. Que les Parties étant en désaccord, et à moins que des circonstances
spéciales ne justifient une autre délimitation, la délimitation entre elles
doit être opérée par application du principe de l’équidistance des points les
plus proches des lignes de base à partir desquelles est mesurée la largeur de
la mer territoriale de chacun de ces Etats.

3. Que, des circonstances spéciales justifiant une autre délimitation
n'ayant pas été établies, la délimitation entre les Parties doit être opérée par
application du principe de l'équidistance mentionné dans la conclusion
précédente. »

Au nom des Gouvernements du Danemark et des Pays-Bas,
dans la duplique commune:

«Plaise à la Cour dire et juger:

4, Que, si les principes et les règles du droit international mentionnés à
la conclusion n° { des contre-mémoires ne sont pas applicables entre les
Parties, la délimitation doit s’opérer entre elles sur la base des droits
exclusifs de chacune des Parties sur le plateau continental adjacent à ses
côtes et du principe selon lequel la délimitation doit laisser à chacune des
Parties tous les points du plateau continental qui sont plus près de ses
côtes que des côtes de l’autre Partie. »

Au cours de la procédure orale, les conclusions ci-après ont été présentées
par les Parties:

Au nom du Gouvernement de la République fédérale d'Allemagne,
à l’audience du 5 novembre 1968:

«1, La délimitation du plateau continental de la mer du Nord entre les
Parties est régie par le principe selon lequel chacun des Etats riverains a
droit à une part juste et équitable.

2. a) La méthode consistant à déterminer les limites du plateau con-
tinental de telle sorte que tous les points de la ligne de délimitation soient
équidistants des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun des Etats (méthode
de l’équidistance) n’est pas une règle de droit international coutumier.

6) La règle énoncée dans la deuxième phrase de l'article 6, paragraphe 2,
de la Convention sur le plateau continental, stipulant qu'à défaut d'accord,
et à moins que des circonstances spéciales ne justifient une autre délimi-
tation, celle-ci s'opère par application du principe de l’équidistance, n’est
pas devenue une règle de droit international coutumier.

c) Même si la règle mentionnée à l'alinéa 6) était applicable entre les
Parties, des circonstances spéciales au sens de cette règle s'opposeraient à
l'application de la méthode de l’équidistance dans la présente affaire.

3. a) La méthode de l’équidistance ne saurait être utilisée pour délimiter
le plateau continental à moins qu'il ne soit établi par voie d'accord, d’ar-
bitrage, ou autrement, qu’elle assurera une répartition juste et équitable du
plateau continental entre les Etats intéressés.

b) En ce qui concerne la délimitation du plateau continental de la mer
du Nord entre les Parties, le Royaume du Danemark et le Royaume des
Pays-Bas ne peuvent se fonder sur l’application de la méthode de l’équi-
distance, car elle n’aboutirait pas à une répartition équitable.

12
PLATEAU CONTINENTAL (ARRÊT) 12

4. En conséquence la délimitation du plateau continental dont les Parties
doivent convenir conformément à l'article 1, paragraphe 2, du compromis
est déterminée par le principe de la part juste et équitable, en fonction de
critères applicables à la situation géographique particulière de la mer du
Nord. »

Au nom du Gouvernement du Danemark,

à l’audience du 11 novembre 1968, le conseil de ce Gouvernement a déclaré
qu'il confirmait les conclusions présentées dans son contre-mémoire et dans la
duplique commune et que ces conclusions étaient identiques mutatis mutandis
à celles du Gouvernement des Pays-Bas.

Au nom du Gouvernement des Pays-Bas,
à audience du 11 novembre 1968:

«Pour ce qui est de la délimitation entre la République fédérale d'Al-
lemagne et le Royaume des Pays-Bas des zones du plateau continental de
la mer du Nord relevant de chacun d’eux, au-dela de la ligne de délimitation
partielle déterminée par la convention du 1°" décembre 1964,

Plaise 4 la Cour dire et juger:

1. Que la délimitation entre les Parties desdites zones du plateau con-
tinental de la mer du Nord est régie par les principes et les régles du droit
international énoncés à l'article 6, paragraphe 2, de la Convention de
Genève de 1958 sur le plateau continental.

2. Que les Parties étant en désaccord, et à moins que des circonstances
spéciales ne justifient une autre délimitation, la délimitation entre elles doit
être opérée par application du principe de l'équidistance des points les plus
proches des lignes de base à partir desquelles est mesurée la largeur de la
mer territoriale de chacun de ces Etats.

3. Que, des circonstances spéciales justifiant une autre délimitation
n'ayant pas été établies, la délimitation entre les Parties doit être opérée
par application du principe de l’équidistance mentionné dans la conclusion
précédente.

4. Que, si les principes et les règles du droit international mentionnés à
la conclusion n° 1 ne sont pas applicables entre les Parties, la délimitation
doit s’opérer entre elles sur la base des droits exclusifs de chacune des Par-
ties sur le plateau continental adjacent à ses côtes et du principe selon
lequel la délimitation doit laisser à chacune des Parties tous les points du
plateau continental qui sont plus près de ses côtes que des côtes de l’autre
Partie. »

1. Par les deux compromis respectivement conclus entre le Royaume
du Danemark et la République fédérale d’Allemagne et entre la Ré-
publique fédérale d’Allemagne et le Royaume des Pays-Bas, la Cour est
saisie de certaines divergences concernant «la délimitation entre les

13
PLATEAU CONTINENTAL (ARRÊT) 13

Parties des zones du plateau continental de la mer du Nord relevant de
chacune d'elles», à l'exception des zones situées à proximité immédiate
de la côte qui ont déjà été délimitées par deux accords signés les 1° dé-
cembre 1964 et 9 juin 1965 entre la République fédérale et le Royaume
des Pays-Bas et entre la République fédérale et le Royaume du Dane-
mark.

2. C’est a propos de la délimitation des zones du plateau continental
prolongeant vers le large les zones déjà délimitées que la Cour est priée
dans chacun des deux compromis de décider «quels sont les principes et
les règles du droit international applicables». Jl n’est pas demandé à la
Cour d'établir effectivement les limites prolongées dont il s’agit; aux
termes des compromis, cette tâche est réservée aux Parties qui s'engagent
à procéder à la délimitation «par voie d’accord conclu conformément
à la décision demandée à la Cour», c’est-à-dire sur la base et en confor-
mité des principes et des règles de droit international tenus par la Cour
pour applicables.

3. La mer du Nord, telle qu’elle est décrite à l’article 4 de la convention
du 6 mai 1882 sur la police de la pêche dans la mer du Nord, a en gros la
forme d’un ovale limité à l’est par le continent européen et à l’ouest par
la Grande-Bretagne; à partir du Pas de Calais, elle s'étend vers le nord
jusqu'au parallèle passant immédiatement au nord des Shetland et ren-
contrant la Norvège à l'embouchure du Sognefjord (à soixante-quinze
kilomètres environ au nord de Bergen), qui marque le début de l’Atlan-
tique nord. Elle est bornée à son extrémité nord-ouest par la ligne qui
joint les Orcades aux Shetland et, au nord-est, elle est séparée des détroits
de la Batique par une ligne allant de Hanstholm (points nord-ouest du
Danemark) au cap Lindesnes (extrémité méridionale de la Norvège);
au-delà commence le Skagerrak. Ainsi, sans constituer réellement une
mer fermée, la mer du Nord en présente dans une certaine mesure l’ap-
parence générale, Elle est bordée à l'est et en partant du nord par la
Norvège, le Danemark, la République fédérale d’ Allemagne, les Pays-Bas,
la Belgique et la France, tout le côté ouest étant occupé par la Grande-
Bretagne, avec les archipels des Orcades et des Shetland. Le plateau
continental de la République fédérale est donc situé entre les plateaux
continentaux du Danemark ct des Pays-Bas.

4. La mer du Nord est peu profonde et son lit est entièrement cons-
titué par un plateau continental à une profondeur de moins de deux
cents mètres, à l'exception d’une bande de deux cents à six cent cinquante
mètres de profondeur, dite fosse norvégienne, qui longe les côtes sud et
sud-ouest de la Norvège sur une largeur moyenne de quatre-vingts à
cent kilomètres. La majeure partie de ce plateau continental a déjà

14
PLATEAU CONTINENTAL (ARRÊT) 14

été délimitée par une série d'accords conclus entre le Royaume-Uni
(qui, comme on l’a vu, le borde en totalité du côté ouest) et certains des
Etats riverains du côté est: la Norvège, le Danemark et les Pays-Bas. Ces
trois délimitations ont été réalisées par le tracé de lignes dites «médianes »
qui, pour le moment, peuvent être décrites comme divisant en parties
égales un plateau continental situé entre des Etats «se faisant face». Ces
lignes apparaissent sur la carte | (page 15), de même qu'une ligne ana-
logue également établie par voie d'accord et délimitant les zones de
plateau continental de la Norvège et du Danemark. En théorie, l’on
pourrait aussi tracer dans la mer du Nord des lignes médianes entre le
Royaume-Uni et la République fédérale (à l’est de l'actuelle ligne Roy-
aume-Uni/Norvège-Danemark-Pays-Bas), entre la Norvège et la Répu-
blique fédérale (au sud de l'actuelle ligne Norvége/Danemark) et entre
la Norvège et les Pays-Bas (au nord de la ligne, quelle qu'elle soit, qui
sera finalement retenue comme délimitant le plateau continental entre
la République fédérale et les Pays-Bas). Mais, si ces lignes médianes
étaient tracées, la question se poserait de savoir si le Royaume-Uni, la
Norvège et les Pays-Bas pourraient s’en prévaloir à l'encontre des parties
aux accords de délimitation en vigueur, car elles seraient, semble-t-il,
situées au-delà (c’est-à-dire respectivement à l'est, au sud et au nord)
des limites déjà convenues dans les accords actuellement existants. Cela
ressort de la carte 2 (page 15).

5. Outre les lignes de délimitation partielle République fédérale/
Danemark et République fédérale/Pays-Bas qui, comme il est dit au
paragraphe | ci-dessus, ont été respectivement établies par les accords du
9 juin 1965 et du 1°" décembre 1964 et qui sont représentées par les lignes
A-B et C-D sur la carte 3 (page 16), une autre ligne a été tracée dans cette
partie de la mer du Nord: elle est figurée sur la même carte par la ligne
E-F. Cette ligne, qui sépare des zones, revendiquées au nord par le Dane-
mark et au sud par les Pays-Bas, résulte d’un accord du 31 mars 1966
entre les deux pays et correspond à la conception qu'ils se faisaient des
limites entre leurs zones de plateau continental et celle de la République
fédérale au-delà de la délimitation partielle déjà effectuée suivant A-B et
C-D. Ces limites, qui n’ont pas été reconnues, sont représentées sur la
carte 3 par les lignes pointillées B-E et D-E. Ce sont les lignes sur le bien-
fondé juridique desquelles la Cour est en fait, encore qu'indirectement,
appelée à se prononcer. On peut aussi voir sur la carte 3 deux lignes de
tirets B-F et D-F indiquant approximativement les limites que la Ré-
publique fédérale aurait voulu obtenir au cours des négociations menées
avec les deux autres Parties avant que la Cour soit saisie. T] convient
d'indiquer ici en quoi ont consisté ces négociations.

15
 

 

 

 

 

Map 2
(See paragraph 4)
United Kingdom/Norway-

Denmark-Netherlands
and Norway/Denmark

United Kingdom/Federal = ——————
Republic

Norway/Federal Republic -—-—-—-—-
Norway/Netherlands =="...

Carte 2
( Voir paragraphe 4)
Royaume-Uni/Norvège-

Danemark-Pays-Bas
et Norvège/Danemark

Royaume-Uni'République
fédérale

Norvège/République fédérale
Norvège/Pays-Bas
PLATEAU CONTINENTAL (ARRÊT) 16

 

 

\
PA
/ \
/ \
/ \
/ x
/
A ; \ Cc
ib L
t..
i B À
45 0
\ [
\ |
\ /
\ /
\ f
\ /
\ /
\ /
\ /
\ /
\ /
\ i
Lt B I c
A i +
I
Sketches illustrating the geogra- Croquis illustratifs des situations
phical situations described in géographiques décrites au para-
paragraph 8 of the Judgment graphe 8 de l'arrêt

17
PLATEAU CONTINENTAL (ARRÊT) 17

6. Dans les accords susmentionnés de décembre 1964 et juin 1965, les
limites partielles représentées sur la carte par les lignes A-B et C-D avaient
été tracées, selon les indications données à la Cour par les Parties, essen-
tiellement par application du principe de l’équidistance — cette expression
étantemployée pour désigner le concept abstrait d’équidistance. La ligne
construite suivant ce principe, ou «ligne d’équidistance », peut être définie
comme celle qui attribue à chacune des parties intéressées toutes les por-
tions du plateau continental plus proches d’un point de sa côte que de tout
point situé sur la côte de l’autre partie. La ligne d’équidistance peut être
soit une ligne «médiane» entre Etats «se faisant face», soit une ligne
«latérale» entre Etats «limitrophes». Dans certaines configurations
géographiques dont les Parties ont fourni des exemples, la ligne d’équi-
distance peut revêtir à des degrés divers le double caractère d’une ligne
médiane et d'une ligne latérale. Une distinction existe néanmoins entre
ces deux types de lignes, ainsi qu'il sera indiqué par la suite.

7. Les négociations reprises entre les Parties en vue de prolonger les
limites partielles ont échoué principalement parce que le Danemark et
les Pays-Bas souhaitaient que le prolongement s’effectuât aussi d’après
le principe de l’équidistance, ce qui aboutissait à un tracé correspondant
aux lignes pointillées B-E et D-E de la carte 3; or la République fédérale
jugeait ce résultat inéquitable parce qu'il réduisait exagérément ce
qu'elle estimait devoir être sa juste part de plateau continental en pro-
portion de la longueur de son littoral sur la mer du Nord. Il est à noter
que ce résultat n'était pas attribuable à l’une ou l’autre des lignes prise
isolément, mais à l'effet combiné des deux lignes prises ensemble, effet
que le Danemark et les Pays-Bas considéraient comme sans pertinence,
s'agissant à leur avis de deux délimitations distinctes et autonomes dont
chacune devait être effectuée sans qu'il soit tenu compte de l’autre.

8. L'effet combiné des deux lignes B-E et D-E s'explique comme suit.
Dans le cas d’une côte concave ou rentrante comme celle de la République
fédérale sur la mer du Nord, l'application de la méthode de l’équidistance
tend à infléchir les lignes de délimitation vers la concavité. Par suite,
quand deux lignes d'équidistance sont tracées à partir d’une côte très
concave, elles se rencontrent inévitablement à une distance relativement
faible de la côte: la zone de plateau continental qu'elles encadrent prend
donc la forme d’une sorte de triangle au sommet dirigé vers le large, ce
qui, pour reprendre le terme de la République fédérale, «ampute» l'Etat
riverain des zones de plateau continental situées en dehors du triangle.
Il est évident que le même effet de concavité peut se produire si un
Etat ayant une côte droite est encadré par deux Etats dont les côtes les
plus proches font saillie par rapport à la sienne, À l’opposé, si la côte
d'un Etat présente des saillants ou a une configuration convexe, ce qui
est dans une certaine mesure le cas des côtes du Danemark et des Pays-
Bas, les lignes de délimitation tracées d’après la méthode de l’équidistance
s’écartent l’une de l'autre, de sorte que la zone de plateau continental

18
PLATEAU CONTINENTAL (ARRÊT) 18

devant cette côte tend à aller en s'élargissant. Ces deux effets distincts,
représentés sur les croquis I à III (page 16), sont directement imputables
à Papplication de la méthode de l'équidistance lorsque le plateau con-
tinental à délimiter s'étend devant une côte rentrante ou saillante. I va
sans dire que la méthode de l’équidistance a exactement les mêmes
effets lorsqu'il s'agit de déterminer devant le même genre de côte les
limites latérales de la mer territoriale des Etats intéressés. Etant donné
cependant que les eaux territoriales sont à proximité immédiate de la
terre, l'effet est beaucoup moins marqué, voire très faible, et d’autres
éléments entrent en jeu, qui seront examinés en temps utile. Il suffira
pour le moment d'observer que par exemple un écart, par rapport à une
ligne tracée perpendiculairement à la direction générale de la côte, qui
ne serait que de cinq kilomètres à une distance de cing kilomètres en-
viron de la côte dépasserait trente kilomètres à plus de cent kilomètres.

9. Pour les raisons indiquées aux deux paragraphes précédents, les
négociations menées séparément entre la République fédérale et chacune
des deux autres Parties n’ont pu aboutir à aucun accord sur la fixation
de limites au-delà des lignes de délimitation partielle déjà convenues. Des
pourparlers tripartites se sont ensuite tenus en 1966, à La Haye en
février-mars puis à Bonn en mai et à Copenhague en août. Ces pour-
parlers s'étant également révélés infructueux, il a été décidé de soumettre
le problème à la Cour. Entre-temps, par l'accord du 31 mars 1966 déjà
mentionné au paragraphe 5, les Gouvernements du Danemark et des
Pays-Bas avaient procédé à une délimitation, entre leurs deux pays, des
zones de plateau continental comprises entre le sommet du triangle
qu'ils attribuaient théoriquement à la République fédérale (point E de
la carte 3) et la ligne médiane qui avait déjà été tracée dans la mer du
Nord; pour ce faire, ils avaient tracé suivant le principe de l’équidistance
une limite rencontrant la ligne médiane au point F de la carte 3. Le 25 mai
1966, estimant que cette délimitation était res inter alios acta, le Gouverne-
de la République fédérale a adressé aux Gouvernements du Danemark et
des Pays-Bas un aide-mémoire par lequel il feur notifiait que l’accord
ainsi conclu ne saurait «en rien affecter la question de la délimitation des
parties germano-néerlandaise ou germano-danoise du plateau continental
de la mer de Nord».

10. A la suite de la décision prise à Bonn et à Copenhague par les
trois Etats et évoquée au paragraphe précédent, des compromis sou-
mettant à la Cour les divergences entre les Parties ont été paraphés en
août 1966 et signés le 2 février 1967. Un protocole tripartite signé le
même jour prévoyail: a) que le Gouvernement du Royaume des Pays-Bas
notifierait les deux compromis a la Cour, conformément à l’article 40,
paragraphe 1, du Statut de la Cour, en même temps que le texte du
protocole lui-même: 4) qu'une fois cette notification faite les Parties
demanderaient à la Cour de joindre les deux instances; c) qu’aux fins
de la désignation d’un juge ad hoc les Royaumes du Danemark et des

19
PLATEAU CONTINENTAL (ARRÊT) 19

Pays-Bas seraient considérés comme faisant cause commune au sens de
l'article 31, paragraphe 5, du Statut de la Cour. Ces communications
lui ayant été dûment faites en exécution du protocole, la Cour a constaté,
par ordonnance du 26 avril 1968, que le Danemark et les Pays-Bas
faisaient cause commune et elle a joint les instances dans les deux affaires.

11. Malgré la jonction des instances, les affaires restent distinctes en
ceci au moins qu’elles ont trait à des zones différentes du plateau con-
tinental de Ja mer du Nord et qu'il n’y a pas de raison à “riori que la
Cour parvienne a leur égard a des conclusions identiques: il se pourrait,
par exemple, que certaines particularités géographiques existent dans
l'un des cas, mais non dans l’autre. Il reste qu'avant comme après la
jonction des instances les arguments juridiques du Danemark et des
Pays-Bas ont été en substance les mémes, sauf sur certains points de
détail, et qu'ils ont été présentés soit en commun, soit en étroite coopé-
ration. Dans cette mesure les deux affaires peuvent donc être traitées
comme une seule et l’on doit constater que, si deux délimitations dis-
tinctes sont en cause, elles concernent — on peut même dire qu'elles
créent — une situation unique. S'il est vrai que les questions relatives à
ces deux délimitations auraient pu se présenter et être réglées à des mo-
ments différents, cela ne modifie en rien la nature du problème qui se
pose en fait à la Cour, vu la façon dont les Parties elles-mêmes l'ont saisie
(voir les deux paragraphes précédents).

12. Pour achever l'exposé des faits, il convient de rappeler que la
République fédérale a formellement réservé sa position non seulement à
l'égard de la délimitation dano-néerlandaise suivant la ligne E-F de la
carte 3 comme il a été indiqué au paragraphe 9, mais également au sujet
des délimitations entre le Royaume-Uni et le Danemark et entre le
Royaume-Uni et les Pays-Bas mentionnées au paragraphe 4. Dans ces
deux derniers cas, le Gouvernment de la République fédérale a attiré
l'attention de tous les gouvernements intéressés sur le fait que la question
de la délimitation latérale du plateau continental de la mer du Nord entre
la République fédérale et les Royaumes du Danemark et des Pays-Bas
n'était pas encore réglée et que les accords conclus entre ces deux pays et
le Royaume-Uni ne pouvaient en préjuger la solution.

13. Tels sont les événements et les faits géographiques au vu desquels
la Cour doit déterminer quels sont les principes et les règles de droit in-
ternational applicables à la délimitation des zones de plateau continental
en cause. A ce sujet, les Parties ont adopté des positions fondamentale-
ment différentes. Les Royaumes du Danemark et des Pays-Bas soutien-
nent que l’ensemble de la question est régi par une règle de droit obliga-

20
PLATEAU CONTINENTAL (ARRÊT) 20

toire qu'ils appellent règle «équidistance-circonstances spéciales», en
s'inspirant des termes de l’article 6 de la Convention de Genève du
29 avril 1958 sur le plateau continental. Selon cette thèse, l'équidistance
n'est pas simplement une méthode de construction cartographique, mais
l'élément essentiel d’une règle de droit qui peut s’énoncer ainsi: à défaut
d'un accord entre les parties en vue d'employer une autre méthode ou
de se fonder sur les éléments de fait de l'espèce, toute délimitation de
plateau continental doit suivre la ligne d’équidistance, sauf dans la
mesure où l’existence de «circonstances spéciales» est reconnue — la
ligne d'équidistance étant, comme l’on sait, une ligne dont chaque point
est à égale distance du point le plus proche de la côte de chacun des pays
intéressés ou, plus précisément, de la ligne de base de la mer territoriale
bordant cette côte. Quant à ce qu'il faut entendre par «circonstances
spéciales », i] suffira de dire pour le moment que, d'après le Danemark et
les Pays-Bas, la concavité de la côte allemande de la mer du Nord, qui
change de direction en son milieu presque à angle droit, ne constitug en
soi, ni pour l'une ni pour l’autre des deux lignes de délimitation en case,
une circonstance spéciale appelant ou justifiant une dérogation à la
méthode de délimitation fondée sur l’équidistance. A leur avis, seule
pourrait constituer une telle circonstance spéciale une particularité
mineure en soi, comme un îlot ou un léger saillant, mais produisant sur
une limite par ailleurs acceptable un effet de déviation disproportionné.

14. C'est en partie sur la Convention de Genève de 1958 sur le plateau
continental, mentionnée au paragraphe précédent, et en partie sur des
considérations juridiques de caractère général ayant trait au plateau
continental mais extérieures à la Convention que le Danemark et les
Pays-Bas font reposer ces diverses thèses et notamment leur opinion selon
laquelle une règle équidistance-circonstances spéciales lierait la Répu-
blique fédérale. Ils se fondent sur des considérations analogues pour dire
que la délimitation opérée d’après l'équidistance, suivant la ligne E-F de
la carte 3, par l'accord du 31 mars 1966 entre les Pays-Bas et le Danemark
(voir paragraphe 5 ci-dessus) est valable erga omnes et doit être respectée
par la République fédérale, à moins que celle-ci puisse démontrer l’exis-
tence de «circonstances spéciales » juridiquement admissibles.

15. Sans méconnaître l'utilité de l’équidistance comme méthode de
délimitation ni le fait que cette méthode puisse être appropriée et présen-
ter des avantages dans de nombreux cas, la République fédérale lui refuse
pour sa part tout caractère obligatoire à l'égard des Etats qui ne sont pas
parties à la Convention de Genève. Elle affirme que la véritable règle
à appliquer, au moins dans les circonstances propres à la mer du Nord,
est la règle suivant laquelle chacun des Etats en cause devrait obtenir
une «part juste et équitable» du plateau continental disponible, propor-
tionnellement à la longueur de son littoral ou de son front de mer. Elle

21

 
PLATEAU CONTINENTAL (ARRÊT) 21

soutient également qu’étant donné la forme de la mer du Nord, dont le
lit est entièrement constitué, à l'exception de Ja fosse norvégienne, par
un plateau continental à une profondeur de moins de deux cents mêtres
et où la situation des Etats circonvoisins a pour conséquence naturelle
de faire converger leurs zones de plateau continental vers un point central
situé sur la ligne médiane divisant tout le lit de la mer, chacun des Etats
intéressés peut, au moins dans la partie où cette convergence existe,
prétendre à ce que sa zone aille jusqu’à ce point central (formant ainsi
un secteur) ou atteigne en tout cas un point quelconque de la ligne mé-
diane. Ainsi disparaitrait l'effet d’«amputation» dont se plaint la Répu-
blique fédérale et qui résulte, comme on l'a vu au paragraphe 8, du
tracé de lignes d’équidistance aux deux extrémités d'une côte concave
ou rentrante. Pour mettre ces idées en pratique, la République fédérale
propose la méthode de la «façade maritime», qui serait constituée par la
ligne de base droite réunissant les extrémités de la côte et à partir de
laquelle s’effectueraient les constructions géométriques nécessaires.

16. Subsidiairement la République fédérale soutient que, dans le cas
où, contrairement à sa thèse principale, la méthode de l'équidistance
serait considérée comme applicable, la configuration ue la côte allemande
de la mer du Nord constituerait une circonstance spéciale justifiant
que l’on s'écarte de cette méthode en l'espèce.

17. Dans l'exposé de ces thèse, la Républiqie fédérale a souligné
qu'en revendiquant une part juste et équitable elle n’invitait nullement la
Cour à statuer ex aequo et bono, ce qui, vu l’article 38, paragraphe 2,
du Statut de la Cour, ne serait possible qu'avec l’'assentiment des Parties ;
elle considère en effet que le principe de la part juste et équitable est
l’un des principes généraux de droit reconnus qu’en vertu du paragraphe
le) du même article de son Statut la Cour est habilitée à appliquer autitre
de la justice distributive, partie intégrante de tous les systèmes juridiques.
Il semble en outre que la demande de la République fédérale, quels
qu’en soient les motifs réels, porte, du moins dans sa présentation, sur
une part juste et équitable de l’espace en cause plutôt que sur une part des
ressources minérales ou autres ressources naturelles que l’on pourrait y
trouver et dont l’emplacement ne saurait de toute manière être exactement
déterminé pour le moment. La Cour a obtenu certains renseignements,
encore qu'incomplets, sur cette dernière question mais elle n’a pas jugé
nécessaire d'insister, car cela concerne l'exploitation éventuelle des
ressources du plateau continental plus encore que sa délimitation.

18. Pour la commodité de l'exposé, il est préférable d'examiner en
premier lieu les thèses présentées au nom de la République fédérale. La
Cour n’estime pas pouvoir les accepter, du moins sous la forme qui

22

 
PLATEAU CONTINENTAL (ARRÊT) 22

leur a été donnée. Compte tenu du texte des compromis et de considéra-
tions plus générales touchant le régime juridique du plateau continental,
elle est d'avis que sa tâche en l'espèce concerne essentiellement la délimi-
tation et non point la répartition des espaces visés ou leur division en
secteurs convergents. La délimitation est une opération qui consiste à
déterminer les limites d'une zone relevant déjà en principe de l'Etat
riverain et non à définir cette zone de novo. Délimiter d'une manière
équitable est une chose, mais c’en est une autre que d'attribuer une part
juste et équitable d'une zone non encore délimitée, quand bien même le
résultat des deux opérations serait dans certains cas comparable, voire
identique.

19. Ce qui est plus important encore, c'est que la doctrine de la part
juste et équitable semble s’écarter totalement de la règle qui constitue
sans aucun doute possible pour la Cour la plus fondamentale de toutes
les règles de droit relatives au plateau continental et qui est consacrée par
l'article 2 de la Convention de Genève de 1958, bien qu’elle en soit tout
a fait indépendante: les droits de l'Etat riverain concernant la zone de
plateau continental qui constitue un prolongement naturel de son terri-
toire sous la mer existent ipso facto et ab initio en vertu de la souveraineté
de l'Etat sur ce territoire et par une extension de cette souveraineté sous la
forme de l'exercice de droits souverains aux fins de l'exploration du lit
de la mer et de l'exploitation de ses ressources naturelles. Il y a Ja un
droit inhérent. Point n'est besoin pour l'exercer de suivre un processus
juridique particulier ni d'accomplir des actes juridiques spéciaux. Son
existence peut être constatée, comme cela a été fait par de nombreux
Etats, mais elle ne suppose aucun acte constitutif. Qui plus est, ce droit
est indépendant de son exercice effectif. Pour reprendre le terme de la
Convention de Genève, il est «exclusif» en ce sens que, si un Etat riverain
choisit de ne pas explorer ou de ne pas exploiter les zones de plateau
continental lui revenant, cela ne concerne que lui et nul ne peut le faire
sans son consentement exprès

20. Il en découle que, même dans la situation de la mer du Nord, l'idée
de répartir une zone non encore délimitée considérée comme un tout,
idée sous-jacente à la doctrine de la part juste et équitable, est absolument
étrangère et opposée à la conception fondamentale du régime du plateau
continental, suivant laquelle l'opération de délimitation consiste essen-
tiellement à tracer une ligne de démarcation entre des zones relevant déjà
de l'un ou de l’autre des Etats intéressés. Certes la délimitation doit
s'effectuer équitablement, mais elle ne saurait avoir pour objet d’attri-
buer une part équitable ni même simplement une part, car la conception
fondamentale en la matière exclut qu'il y ait quoi que ce soit d’indivis à
partager. Il est évident qu'un différend sur des limites implique néces-
sairement l’existence d’une zone marginale litigieuse réclamée par les
deux parties et que toute délimitation n’attribuant pas entièrement cette
zone à l’une des parties aboutit en pratique à la partager ou à faire comme
s’il y avait partage. Mais cela ne signifie pas qu'il y ait répartition de

23

 
PLATEAU CONTINENTAL (ARRÊT) 23

quelque chose qui constituait auparavant un tout, et encore moins de
quelque chose d’indivis.

*
* *

21. La Cour en vient maintenant aux théses avancées au nom du
Danemark et des Pays-Bas. Leur caractère général a déjà été indiqué aux
paragraphes 13 et 14; pour en faciliter l'examen, on peut partir de la
question suivante: le principe équidistance-circonstances spéciales cons-
titue-t-il, en vertu d’une convention ou du droit international coutumier,
une règle obligatoire applicable à toute délimitation du plateau continen-
tal de la mer du Nord entre la République fédérale et les Royaumes du
Danemark et des Pays-Bas respectivement? En bref la République fédé-
rale a-t-elle l'obligation juridique d'accepter en la matière l'application
du principe équidistance-circonstances spéciales?

22. Il convient de noter l'emploi des termes obligaroire et obligation
dans les formules qui précèdent. On n'a jamais douté que la méthode de
délimitation fondée sur l'équidistance soit une méthode extrêmement
pratique dont l'emploi est indiqué dans un très grand nombre de cas.
Elle peut être utilisée dans presque toutes les circonstances, pour singulier
que soit parfois le résultat: elle présente l'avantage qu'en cas de besoin,
par exemple si une raison quelconque empêche les parties d'entreprendre
des négociations, tout cartographe peut tracer sur la carte une ligne
d’équidistance de facto et que les lignes dessinées par des cartographes
qualifiés coincideront pratiquement.

23. En somme il est probablement exact qu'aucune autre méthode de
délimitation ne combine au même degré les avantages de la commodité
pratique et de la certitude dans l'application. Toutefois cela ne suffit pas
à transformer une méthode en règle de droit et à rendre obligatoire
Pacceptation de ses résultats chaque fois que les parties ne se sont pas
mises d'accord sur d’autres dispositions ou que l'existence de «circons-
tances spéciales» ne peut être établie. Juridiquement, si une telle règle
existe, sa valeur en droit doit tenir à autre chose qu'à ces avantages, si
importants soient-ils. La réciproque n’est pas moins vraie: que l’applica-
tion de la méthode de l’équidistance soit obligatoire ou non, ses avantages
pratiques resteront les mêmes.

24. Ce serait cependant méconnaitre les réalités que de ne pas noter
en même temps que, pour les raisons indiquées au paragraphe 8 ci-
dessus et pour d'autres raisons qui apparaissent clairement si l'on se
reporte aux cartes et croquis fournis en grand nombre par les Parties
au cours des procédures écrite et orale, l'emploi de cette méthode peut
dans certains cas aboutir à des résultats de prime abord extraordinaires,
anormaux ou déraisonnables. C’est ce fait, fondamentalement, qui est à

24
PLATEAU CONTINENTAL (ARRÊT) 24

l'origine de la présente instance. Affirmer que de toute façon les résultats
ne peuvent jamais être inéquitables parce que !’équidistance est par dé-
finition un principe de délimitation équitable revient de toute évidence
à une pétition de principe.

* ua *

25. La Cour étudiera à présent quelle est la situation juridique en ce
qui concerne la méthode de l'équidistance. I] convient d'examiner d’abord
si la Convention de Genève de 1958 sur le plateau continental lie toutes
les Parties à la présente affaire, c’est-à-dire si, comme le Danemark et les
Pays-Bas le soutiennent, l’article 6 de cette Convention relatif à Ja délimi-
tation rend l'application de la méthode de l’équidistance obligatoire en
l'espèce, dans les conditions qu'il prévoit. Si tel était le cas, les dispositions
de la Convention régiraient manifestement les relations entre les Parties
et prendraient le pas sur toute règle d'un caractère plus général ou décou-
lant d'une autre source. A la question posée dans les compromis, la Cour
devrait alors nécessairement répondre que les dispositions pertinentes de
la Convention représentent les règles de droit applicables entre les Parties,
autrement dit qu’elles constituent le droit pour les Parties, et if ne lui
resterait plus qu'à interpréter ces dispositions, dans Ja mesure où leur
sens serait contesté ou paraîtrait incertain, et à les appliquer aux faits de
l'espèce.

26. Les dispositions pertinentes de l'article 6 de la Convention de
Genève, dont le paragraphe 2, selon le Danemark et les Pays-Bas, ne
serait pas seulement applicable en tant que règle conventionnelle mais
représenterait en outre la règle consacrée par le droit international général
en matière de délimitation du plateau continental, indépendamment de
la Convention, se lisent comme suit:

«I. Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la déli-
mitation du plateau continental entre ces Etats est déterminée par
accord entre ces Etats. A défaut d'accord, et à moins que des cir-
constances spéciales ne justifient une autre délimitation, celle-ci
est constituée par la ligne médiane dont tous les points sont équidis-
tants des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun de ces Etats.

2. Dans le cas où un même plateau continental est adjacent aux
territoires de deux Etats limitrophes, la délimitation du plateau
continental est déterminée par accord entre ces Etats. A défaut
d'accord, et à moins que des circonstances spéciales ne justifient
une autre délimitation, celle-ci s'opère par application du principe
de l'équidistance des points les plus proches des lignes de base à
partir desquelles est mesurée la largeur de la mer territoriale de
chacun de ces Etats.»

25
PLATEAU CONTINENTAL (ARRÊT) 25

La Convention a été signée par quarante-six Etats et elle a reçu à ce jour
trente-neuf ratifications ou adhésions. Elle est entrée en vigueur le 10 juin
1964, ayant obtenu les vingt-deux ratifications ou adhésions exigées
(article 1); elle était donc en vigueur au moment où les Parties ont effectué
les diverses délimitations du plateau continental évoquées aux paragraphes
I et 5 ci-dessus. Toutefois, selon ses clauses finales, la Convention n’est
en vigueur à l'égard d'un Etat que si celui-ci, après l'avoir signée dans
les délais prévus, l’a ratifiée ou, sans l'avoir signée dans les délais, y a
adhéré ultérieurement. Le Danemark et les Pays-Bas ont signé et ratifié
la Convention et y sont parties depuis le 10 juin 1964 et le 20 mars 1966
respectivement. La République fédérale a signé la Convention mais elle
ne l’a jamais ratifiée et n'y est donc pas partie.

27. Le Danemark et les Pays-Bas admettent que dans ces conditions
la Convention ne saurait en tant que telle être obligatoire pour la Ré-
publique fédérale, c'est-à-dire la lier contractucllement. Ils soutiennent
que la Convention, ou le régime de la Convention et de son article 6 en
particulier, est néanmoins devenue obligatoire pour la République fédérale
d'une autre manière: en raison notamment de son comportement, de
ses déclarations publiques et de ses proclamations, la République fédérale
aurait assumé unilatéralement les obligations de la Convention, ou
manifesté son acceptation du régime conventionnel, ou reconnu ce
régime comme généralement applicable en matière de délimitation du
plateau continental. Il a été avancé aussi que la République fédérale se
serait présentée comme assumant les obligations de la Convention, comme
acceptant le régime conventionnel ou comme reconnaissant l’applica-
bilité de ce régime, d’une façon qui aurait amené d’autres Etats, en parti-
culier le Danemark et les Pays-Bas, à tabler sur cette attitude.

28. Il est clair que la Cour ne serait justifiée à accepter pareilles thèses
que dans le cas où le comportement de la République fédérale aurait été
absolument net et constant; et même dans cette hypothèse, c’est-à-dire
si elle avait eu vraiment l'intention de manifester qu’elle acceptait le
régime conventionnel ou en reconnaissait l’applicabilité, on devrait se
demander pourquoi la République fédérale n'a pas pris la mesure qui
s’imposait, à savoir exprimer sa volonté en ratifiant purement et simple-
ment la Convention. En principe, lorsque plusieurs Etats, y compris celui
dont le comportement est invoqué et ceux qui l'invoquent, ont conclu une
convention où il est spécifié que l’intention d’être lié par le régime con-
ventionnel doit se manifester d'une manière déterminée, c'est-à-dire
par l'accomplissement de certaines formalités prescrites (ratification,
adhésion), on ne saurait présumer à la légère qu'un Etat n'ayant pas
accompli ces formalités, alors qu'il était à tout moment en mesure et en
droit de le faire, n’en est pas moins tenu d’une autre façon. D'ailleurs.
sil s'agissait de droits et non d'obligations, en d’autres termes si un
Etat essayait de revendiquer des droits en vertu d'une convention à

26
PLATEAU CONTINENTAL (ARRÊT) 26

laquelle il n'aurait donné ni sa ratification ni son adhésion alors qu'il était
habilité à le faire, et sil alléguait à cette fin qu'il a proclamé sa volonté
d'être lié par la convention ou a manifesté par son comportement son
acceptation du régime conventionnel, on lui répondrait simplement que,
n'étant pas devenu partie à la convention il ne peut revendiquer aucun
droit à ce titre tant qu'il n’a pas exprimé sa volonté ou son acceptation
dans les formes prescrites.

29, Un autre point, qui n'est pas en soi décisif, vaut d'être relevé: si
la République fédérale avait ratifié la Convention de Genève, elle aurait
pu formuler une réserve à l'égard de l'article 6, en usant de la faculté
offerte par l'article 12, et elle pourrait encore le faire aujourd'hui si
elle ratifiait la Convention. Cette possibilité subsisterait indépendam-
ment du comportement antérieur de la République fédérale, ce qui ne
fait qu'ajouter aux difficultés soulevées par la thèse du Danemark et des
Pays-Bas.

30. Eu égard à ces considérations de principe, la Cour est d'avis que
seule existence d'une situation d’estoppel pourrait étayer pareille thèse:
il faudrait que la République fédérale ne puisse plus contester l’applica-
bilité du régime conventionnel, en raison d'un comportement, de déclara-
tions, etc., qui n'auraient pas seulement attesté d’une manière claire et
constante son acceptation de ce régime mais auraient également amené
le Danemark ou les Pays-Bas, se fondant sur cette attitude, à modifier
leur position à leur détriment ou à subir un préjudice quelconque. Rien
n'indique qu'il en soit ainsi en l'espèce.

31. Dans ces conditions, il ne semble guère utile à la Cour d’examiner
en détail les divers actes de la République fédérale qui, selon le Dane-
market les Pays-Bas, traduiraient une acceptation du régime de l'article 6:
ainsi, lors de la conférence de Genève, elle n’a pas opposé d’objection
formelle à l'article 6 et elle a, pour finir, signé la Convention sans formuler
de réserve à l'égard de cet article; elle a annoncé à un certain moment
son intention de ratifier la Convention; dans ses déclarations publiques
concernant ses droits sur le plateau continental, elle a paru se fonder sur
certaines dispositions de la Convention ou elle les a en tout cas citées.
A ce sujet on a tiré argument du procès-verbal commun signé à Bonn
le 4 août 1964 par les délégations de la République fédérale et des Pays-
Bas lors des négociations entre ces deux pays. Mais le texte fait bien
ressortir que la République fédérale cherchait un accord sur un partage
plutôt que sur une délimitation des zones centrales du plateau continental
de la mer du Nord et la mention qu'il fait de l'article 6 vise expressément
la première phrase des paragraphes | et 2 de cet article, laquelle con-
cerne uniquement la délimitation par voie d'accord et nullement l’emploi
de la méthode de l'équidistance.

32, Somme toute, il semble à la Cour qu'aucun des faits invoqués
n'est décisif; tous sont en fin de compte négatifs ou non concluants,
tous se prêtent à des interprétations ou explications variées. Autre chose

27
PLATEAU CONTINENTAL (ARRÊT) 27

est de déduire des déclarations de la République fédérale qu'elle a admis
la conception fondamentale des droits de l'Etat riverain sur le plateau
continental; autre chose est d’y voir une acceptation des règles de déli-
mitation prévues par la Convention. Considérées globalement, les
déclarations de la République fédérale permettraient tout au plus de
penser qu'au début, avant d'être pleinement consciente des effets pro-
bables du principe de l’équidistance dans le cas de la mer du Nord, la
République fédérale n'était pas expressément opposée au principe
énoncé à l’article 6 de la Convention. Or une constatation d’un caractère
aussi négatif ne permet certainement pas de tirer la conclusion positive
que, sans être partie à la Convention, la République fédérale avait
accepté le régime de l’article 6 de façon à se lier.

33. Il est à peine besoin de souligner les dangers que présenterait la
thèse ainsi soutenue par le Danemark et les Pays-Bas si on devait lui
donner une portée générale en droit international. Au surplus, dans la
présente affaire, cette conclusion serait immédiatement démentie par le
fait que, sitôt effectuées les premières délimitations du plateau continental
de la mer du Nord, la République fédérale a, comme on l'a vu aux
paragraphes 9 et 12 ci-dessus, réservé sa position à l’égard de tracés
qui, fondés sur l’équidistance, pouvaient nuire à la délimitation de sa
propre zone de plateau continental.

*

34. Les considérations qui précèdent amènent nécessairement la
Cour à conclure que l’article 6 de la Convention de Genève n'est pas
applicable en tant que tel aux délimitations visées en l'espèce; il devient
donc superflu de traiter de certaines questions d'interprétation ou d’ap-
plication qui pourraient se poser s’il en allait autrement. On peut néan-
moins en mentionner une, celle de la relation entre la prescription de
l’article 6 relative à la délimitation par voie d'accord et les prescriptions
relatives à l’équidistance et aux circonstances spéciales qui sont appli-
cables «à défaut d’accord »: existe-t-il une présomption suivant laquelle,
en l’absence d'accord sur la question, toute délimitation d’un plateau
continental entre deux Etats limitrophes est automatiquement fondée
sur l’équidistance, ou bien des négociations sur les limites doivent-elles
avoir définitivement échoué pour que l'acceptation de la délimitation
fondée sur l’équidistance devienne obligatoire en vertu de l’article 6
s’il n'y a pas de circonstances spéciales?

35. Sans vouloir trancher cette question, ce qui n’est pas nécessaire
aux fins de la présente affaire, la Cour souligne que la délimitation
effectuée par le Danemark et les Pays-Bas suivant la ligne E-F de Ja
carte 3, en vertu de l'accord du 31 mars 1966 auquel la République
fédérale n'était pas partie (voir paragraphes 5 et 9 ci-dessus), doit avoir
reposé tacitement sur l'idée que, puisqu'il n’en avait pas été convenu

28
PLATEAU CONTINENTAL (ARRÊT) 28

autrement lors des négociations de la République fédérale avec le Dane-
mark et avec les Pays-Bas (voir paragraphe 7 ci-dessus), la délimitation
du plateau continental entre la République fédérale et les deux autres
pays devait se fonder sur l’équidistance; autrement dit, la délimitation
de la ligne E-F et la validité à l'égard de tous, y compris la République
fédérale, que lui attribuent le Danemark et les Pays-Bas présupposent
à la fois le tracé et la validité, sur la base de l’équidistance, des lignes
B-E et D-E de la carte 3, considérées par le Danemark et les Pays-Bas
comme représentant les limites entre leurs zones de plateau continental
et celle de la République fédérale,

36. D'autre part, l’article 6 de la Convention de Genève se rapporte
uniquement à la délimitation entre Etats «limitrophes» — ce qui n’est
manifestement pas le cas du Danemark et des Pays-Bas — ou entre
Etats «se faisant face» — ce qui, de l'avis de la Cour, n’est pas non plus
applicable à ces deux pays, bien que l’on ait avancé le contraire; la déli-
mitation matérialisée par la ligne E-F sur la carte 3 ne saurait donc de
toute manière se justifier par l’article 6, même s'il était opposable à
la République fédérale. Cette délimitation devrait donc tirer sa validité
d'une autre source de droit. L'une des thèses principales du Danemark et
des Pays-Bas est qu'il existe bien une autre source de droit, d’où se
dégage une règle justifiant la délimitation dont il s'agit, ainsi que toute
autre délimitation effectuée selon l'équidistance, et imposant même cette
méthode à moins que les Etats intéressés ne conviennent d'une autre, et
cela que la Convention de Genève soit ou ne soit pas applicable. I! con-
vient maintenant d’examiner cette thèse.

*
* +

37. Le Danemark et les Pays-Bas soutiennent que, quelle que soit sa
situation par rapport à la Convention de Genève en tant que telle, la
République fédérale est de toute façon tenue d’accepter la méthode
équidistance-circonstances spéciales en matière de délimitation car, si
l'emploi de cette méthode ne s'impose pas à titre conventionnel, il relève
— ou doit désormais être considéré comme relevant — d'une règle de
droit international général qui, de même que les autres règles de droit
international général ou coutumier, lie la République fédérale automa-
tiquement et indépendamment de tout consentement spécial direct ou
indirect. Cette thèse présente deux aspects, l'un de droit positif, l’autre
plus fondamentaliste. En ce qui concerne le droit positif, elle se fonde
sur les travaux d'organismes juridiques internationaux, sur la pratique
des Etats et sur l'effet attribué à la Convention de Genève elle-même:
l’ensemble de ces facteurs attesterait ou engendrerait lopinio juris sive
necessitatis indispensable à la formation de règles nouvelles de droit
international coutumier. Sous son aspect fondamentaliste, la thèse en
question découle de ce qu'on pourrait appeler le droit naturel du plateau

29
PLATEAU CONTINENTAL (ARRÊT) 29

continental, en ce sens que le principe de l’équidistance serait une expres-
sion nécessaire, pour ce qui est de la délimitation, de la doctrine établie
d’après laquelle le plateau continental relève exclusivement de l'Etat
riverain voisin et aurait donc à priori un caractère en quelque sorte iné-
luctable sur le plan juridique.

38. La Cour étudiera d’abord ce dernier aspect. Il est en effet plus fon-
damental et a été présenté comme tel par le Danemark et les Pays-Bas,
qui y ont vu un élément dont toute l'affaire dépend. Au surplus, s’il
était exact que l’équidistance soit, ainsi qu'on l'a dit en plaidoirie, un
principe inhérent à la conception fondamentale du régime juridique du
plateau continental, elle devrait aussi constituer la règle applicable
d’après les critères du droit positif. En revanche, si l’équidistance n'avait
pas à priori un caractère nécessaire ou inhérent, cela n'empécherait
nullement qu'elle soit devenue une règle de droit positif par l'effet d’élé-
ments tels que la Convention de Genève ou la pratique des Etats: il
faudrait donc encore examiner cet aspect du problème.

39. L’argument du caractère à priori procède d'une constatation déjà
faite au paragraphe 19: le droit de l'Etat riverain sur son plateau con-
tinental a pour fondement la souveraineté qu'il exerce sur le territoire
dont ce plateau continental est le prolongement naturel sous la mer. De
cette notion de rattachement découle l’idée, acceptée par la Cour comme
on l'a déjà vu, que les droits de l'Etat riverain existent ipso facto et ab
initio sans que la validité de ses revendications doive être établie ou
sans qu'il soit besoin de procéder à une répartition du plateau conti-
nental entre Etats intéressés. C’est l’un des motifs pour lesquels la Cour
a estimé devoir rejeter, sous la forme qui lui a été donnée, la demande de
la République fédérale tendant à obtenir une «part juste et équitable»
des zones de plateau continental en cause. Le Danemark et les Pays-Bas
prétendent quant à eux que le critère du rattachement doit être la «proxi-
mité» ou plus exactement la «plus grande proximité»: ils considèrent
que toutes les parties du plateau continental plus proches d'un Etat
riverain déterminé que de tout point situé sur la côte d’un autre Etat —
mais ces parties-là seulement — relèvent du premier Etat. En con-
séquence la délimitation doit s’opérer selon une méthode attribuant à
chacun des Etats intéressés toutes les zones qui sont plus proches de sa
propre côte que d’aucune autre. Seule une ligne tracée selon le principe
de l’équidistance permet d'y parvenir. Seule donc, prétend-on, une telle
ligne peut être valable, à moins que les parties n'en choisissent une autre
pour des raisons qui leur sont propres, car seule elle est compatible avec
la conception fondamentale du plateau continental.

40. Cet argument a incontestablement du poids: il ne fait pas de doute
que, dans des conditions géographiques normales, la plus grande partie

30
PLATEAU CONTINENTAL (ARRÊT) 30

des zones de plateau continental relevant d’un Etat seront en fait, et in-
dépendamment de toute délimitation, plus proches de la côte de cet
Etat que d'aucune autre. Le contraire serait étonnant, mais post hoc n’est
pas propter hoc et tout cela ne fait qu’obscurcir la véritable question: faut-
il réellement que toute partie de la zone relevant d'un Etat soit plus proche
de sa cote que d’aucune autre et y a-t-il en quelque sorte un empéchement
à ce qu'une partie de cette zone fasse exception? De l’avis de la Cour, cela
ne résulte nécessairement ni de la notion mème de proximité, ni de la
conception plus fondamentale du plateau continental envisagé comme
prolongement naturel du territoire, conception invoquée à maintes
reprises des deux côtés pendant toute la procédure mais avec des inter-
prétations très différentes.

41. En ce qui concerne la notion de proximité, on peut dire que l'idée
d’une proximité absolue ne découle certes pas implicitement de la ter-
minologie plutôt vague et générale employée dans les ouvrages consacrés
à la question et dans la plupart des proclamations d'Etats, conventions
internationales et autres instruments; on y trouve des termes comme
près, proche de ses côtes, au large de ses côtes, faisant face, devant la côte,
au voisinage de, avoisinant la côte, adjacent, contigu, etc., qui sont tous
assez imprécis et qui, tout en donnant une idée générale suffisamment
claire, peuvent avoir un sens très difficile à cerner. Pour prendre l'exemple
du terme adjacent, qui est peut-être le plus fréquemment utilisé, il est
évident que, même avec beaucoup d'imagination, un point du plateau
continental situé à une centaine de milles d’une côte déterminée ou même
beaucoup moins loin ne saurait être considéré comme adjacent à cette
côte ou à aucune autre côte au sens normal du mot adjacent, bien qu'il
soit en fait plus proche d'un littoral que d'un autre. Cela est encore plus
vrai des zones où le plateau continental proprement dit commence à faire
place aux grands fonds. De même, un point situé plus près de la terre, non
loin du lieu où les côtes de deux Etats se rejoignent, peut souvent et à juste
titre être qualifié d’adjacent aux deux côtes bien qu'il soit légèrement plus
proche de l'une que de l’autre. En fait, la configuration géographique
locale peut parfois lui donner un lien physique plus étroit avec la côte
dont il n’est pas le plus rapproché.

42. Il ne paraît donc pas y avoir d'identité nécessaire, et en tout cas pas
d'identité complète, entre les notions d’adjacence et de proximité; dans
ces conditions, la question de savoir quelles parties du plateau continental
«adjacent à» un littoral bordant plusieurs Etats relèvent de l’un ou de
l'autre reste entière et ne saurait être résolue d’après la seule proximité.
Même si la proximité peut être l’un des critères applicables — et un
critère important quand les conditions s’y prêtent —, ce n’est pas néces-
sairement le seul ni toujours le plus approprié. Il semblerait donc que la
notion d’adjacence, employée si constamment au sujet de la doctrine du
plateau continental et cela dès le début, n'implique la proximité qu'en
un sens général, sans postuler une règle fondamentale ou inhérente dont
l'effet serait en définitive d'interdire à tout Etat d’exercer, sauf par voie

31
PLATEAU CONTINENTAL (ARRÊT) 31

d'accord, ses droits relatifs au plateau continental sur des zones plus
proches de la côte d'un autre Etat que de la sienne.

43, Pius fondamental que la notion de proximité semble être le prin-
cipe, que les Parties n’ont cessé d’invoquer, du prolongement naturel ou
de l'extension du territoire ou de la souveraineté territoriale de l'Etat
riverain sous la haute mer, au-delà du lit de la mer territoriale qui relève
de la pleine souveraineté de cet Etat. Il y a plusieurs manières de for-
muler ce principe mais l'idée de base, celle d’une extension de quelque
chose que l’on possède déjà, est la même et c’est cette idée d'extension qui
est décisive selon la Cour. Ce n'est pas vraiment ou pas seulement parce
qu'elles sont proches de son territoire que des zones sous-marines relèvent
dun Etat riverain. Elles en sont proches certes, mais cela ne suffit pas
pour conférer un titre — pas plus que la simple proximité ne constitue en
soi un titre au domaine terrestre, ce qui est un principe de droit bien
établi et admis par les Parties en l’espèce. En réalité le titre que le droit
international attribue ipso jure à l'Etat riverain sur son plateau continental
procède de ce que les Zones sous-marines en cause peuvent être considé-
rées comme faisant véritablement partic du territoire sur lequel FEtat
riverain exerce déjà son autorité: on peut dire que, tout en étant re-
couvertes d'eau, elles sont un prolongement, une continuation, une
extension de ce territoire sous la mer. Par suite, même si une zone sous-
marine est plus proche du territoire d'un Etat que de tout autre, on ne
saurait considérer qu'elle relève de cet Etat dès lors qu'elle ne constitue
pas une extension naturelle, ou Pextension la plus naturelle, de son
domaine terrestre et qu'une revendication rivale est formulée par un
autre Etat dont il est possible d'admettre que la zone sous-marine en
question prolonge de façon naturelle le territoire, tout en étant moins
proche.

44, Dans la présente affaire, on a invoqué des deux côtés le principe
du prolongement en le considérant comme fondamental mais on Pa
interprété de façons très différentes. Les deux interprétations paraissent
inexactes à la Cour. Le Danemark et les Pays-Bas ont assimilé le concept
de prolongement naturel à celui de plus grande proximité et ils en ont
déduit que le premier exige le tracé d'une ligne d’équidistance; la Répu-
blique fédérale parait avoir pensé qu'il implique la notion de la part juste
et équitable, bien que le rapport soit très lointain. (La République fédérale
a cependant invoqué une autre idée, celle de la proportionnalité entre la
zone de plateau continental revenant à un Etat et la longueur de son lit-
toral: cette idée, qui a évidemment un lien étroit avec le principe du
prolongement, sera examinée le moment venu.) La notion d’équidistance
ne peut manifestement pas être identifiée à celle d'extension ou de pro-
longement naturel car, comme on l’a déjà vu au paragraphe 8, l'emploi
de la méthode de l'équidistance aurait souvent pour résultat d'attribuer a
un Etat des zones prolongeant naturellement le territoire d'un autre
Etat lorsque la configuration côtière du premier fait dévier latéralement la

32
PLATEAU CONTINENTAL (ARRÊT) 32

ligne d'équidistance et ampute le second de zones situées juste devant sa
façade maritime.

45. Le cas de la fosse norvégienne (voir paragraphe 4 ci-dessus)
illustre bien le caractère incertain de toutes ces notions. Sans se prononcer
sur le statut de la fosse, la Cour constate que les zones du plateau con-
tinental de la mer du Nord séparées de la côte norvégienne par une fosse
de quatre-vingts à cent kilomètres de large ne sauraient être considérées au
point de vue géographique comme étant adjacentes à cette côte ou comme
constituant son prolongement naturel. Elles n'en sont pas moins consi-
dérées par les Etats parties aux délimitations décrites au paragraphe 4
comme relevant de la Norvège jusqu'aux lignes médianes portées sur la
carte 1, Certes ces lignes médianes ont été tracées selon le principe de
l'équidistance, mais c’est uniquement parce que l’on n’a pas tenu compte
de l'existence de la fosse norvégienne.

*

46. La Cour conclut de l’analyse qui précède qu'il est inexact de con-
sidérer la notion d’équidistance comme logiquement nécessaire, en ce sens
qu'elle serait liée de façon inévitable et à priori à la conception fondamen-
tale du plateau continental. On a dit qu'il n’est pas possible de soutenir
qu'une règle juridique attribue certaines zones à un Etat au titre d’un
droit inhérent et originaire (voir paragraphes 19 et 20) sans admettre en
même temps l'existence d'une règle obligatoire quant à la délimitation de
ces zones. La Cour ne voit pas la logique de cette thèse. Le problème ne
se pose qu'en cas de litige et uniquement à l'égard des zones qui forment
ies confins. Le fait qu'une zone, prise comme une entité, relève de tel ou
tel Etat est sans conséquence sur la délimitation exacte des frontières de
cette zone, de même que l'incertitude des frontières ne saurait affecter les
droits territoriaux. Aucune règle ne dispose par exemple que les frontières
terrestres d'un Etat doivent être complètement délimitées et définies et il
est fréquent qu'elles ne le soient pas en certains endroits et pendant de
longues périodes, comme le montre la question de l'admission de
l'Albanie à la Société des Nations (Monastère de Saint-Naoum, avis con-
sultatif, 1924, C.P.JJ. série B n° 9, p. 10).

*
* *

47. Un examen de la genèse et de l'évolution de la méthode de délimi-
tation fondée sur l’équidistance ne fait que confirmer la conclusion ci-
dessus. Il convient de rappeler tout d’abord l’acte, généralement connu
sous le nom de proclamation Truman, que le Gouvernement des Etats-
Unis a publié le 28 septembre 1945. Bien que cet acte n'ait été ni le
premier ni le seul, il a, selon la Cour, une importance particulière. Au-
paravant, des juristes, des publicistes et des techniciens avaient avancé
diverses théories sur la nature et l'étendue des droits existant à l'égard du
plateau continental ou pouvant être exercés sur lui. La proclamation
Truman devait cependant être bientôt considérée comme le point de

33
PLATEAL CONTINENTAL (ARRÊT) 33

départ dans l'élaboration du droit positif en ce domaine et la doctrine
principale qu'elle énonçait, à savoir que l'Etat riverain possède un droit
originaire, naturel et exclusif, en somme un droit acquis, sur le plateau
continental situé devant ses côtes, l’a finalement emporté sur toutes les
autres et trouve aujourd’hui son expression dans l’article 2 de la Conven-
tion de Genève de 1958 sur le plateau continental. En ce qui concerne la
délimitation latérale des plateaux continentaux d'Etats limitrophes, pro-
blème qui avait été étudié dans une certaine mesure sur le plan technique
mais avait fort peu retenu l'attention sur le plan juridique, la proclamation
Truman énonçait que la ligne de délimitation serait «déterminée par les
Etats-Unis et l'Etat intéressé conformément à des principes équitables ».
De ces deux notions de délimitation par voie d’accord et de délimitation
conforme à des principes équitables a procédé toute l’évolution historique
postérieure. On en trouve la trace dans des proclamations faites à partir
de cette époque par divers autres Etats, ainsi que dans Jes travaux
consacrés depuis lors au problème.

48. C’est à la Commission du droit international des Nations Unies que
la question de la délimitation entre Etats limitrophes a été abordée
sérieusement pour la première fois dans une étude juridique de caractère
général; jusqu'alors en effet les problèmes de délimitation dans le cadre
de la doctrine du plateau continental n'avaient guère retenu que l'attention
des hydrographes et des cartographes. L'intérêt et la réflexion des juristes
s'étaient principalement portés sur des questions comme le fondement
juridique et la nature des droits pouvant être éventuellement revendiqués
sur le plateau continental. S'agissant de la délimitation, le grand problème
n'était pas celui des limites entre Etats mais celui de la limite vers le large
de l'étendue sur laquelle l'Etat riverain peut revendiquer des droits d’ex-
ploitation exclusifs. Comme il a été observé au cours de la procédure
écrite, les Etats n’ont pas jugé nécessaire, dans la plupart des cas, de
conclure des traités ou de légiférer pour fixer leurs limites maritimes
latérales avec des Etats limitrophes avant que se pose la question de
l'exploitation des ressources naturelles du lit de la mer et de son sous-sol.
La pratique dans ce domaine était donc peu abondante.

49. A lire les documents de la Commission du droit international, qui
s’est occupée de la question de 1950 à 1956, rien n'indique qu’il soit venu
à l’esprit d’aucun de ses membres qu’elle dit adopter une règle fondée sur
l'équidistance pour le motif qu’une telle règle constituait l'expression
linéaire d’un principe de proximité inhérent à la conception fondamentale
du plateau continental — d’après lequel toute partie du plateau relèverait
de l'Etat riverain le plus proche à l’exclusion de tout autre Etat — et
était en conséquence ob! eatoire en droit international coutumier. Cette
idée ne semble jamais avon [té avancée. Si elle l'avait été et si elle avait eu
le caractére évident que le Danemark et les Pays-Bas lui prétent, la Com-
mission n’aurait pu faire autrement que de l’adopter et ses hésitations
prolongées a ce sujet seraient incompréhensibles.

34
PLATEAU CONTINENTAL (ARRÊT) 34

50. Au surplus il est frappant de constater à cet égard que, dans les
discussions qui se sont déroulées à la Commission au début et vers le
milieu de ses travaux, non seulement on n'a jamais considéré que la
notion d’équidistance ait à priori un caractère de nécessité inhérente mais
encore on ne lui a jamais reconnu une importance spéciale et certaine-
ment aucune priorité. La Commission a examiné diverses autres pos-
sibilités en leur accordant une valeur égale sinon supérieure: délimitation
par voie d’accord, délimitation par voie d'arbitrage, délimitation selon
une ligne perpendiculaire à {a côte, délimitation par prolongement de la
ligne divisant les eaux territoriales adjacentes, dont le principe n’était pas
encore établi, et d’autres encore; la Commission a même sérieusement
envisagé d'adopter l’une ou l’autre de ces solutions. En fait, c’est seule-
ment après que la question eut été renvoyée à un comité d’experts-
hydrographes, dont le rapport a été présenté en 1953, que le principe de
léquidistance a commencé à l'emporter sur les autres possibilités: il
ressort nettement du rapport de la Commission pour 1953 (son principal
rapport sur le problème de la délimitation proprement dit) qu'avant d’en
référer aux experts la Commission ne s'était pas jugée en mesure de
formuler une règle précise et qu'elle s'était jusque-là surtout montrée
favorable à une délimitation par voie d'accord ou d’arbitrage.

51. Si la Commission a décidé de consulter le comité d'experts, c’est en
grande partie à cause de ces difficultés. Il est donc instuctif, du point de
vue d’une prétendue nécessité inhérente du principe de léquidistance,
d'examiner sur quelle base le problème a été soumis aux experts et com-
ment ils l'ont traité. L'équidistance n'était en réalité que l’une des quatre
méthodes qui leur étaient suggérées, Les trois autres étaient les suivantes:
prolongement vers le large de la frontière terrestre entre les deux Etats
limitrophes intéressés; tracé d’une ligne perpendiculaire à la côte à
l'endroit où la frontière entre les deux territoires atteint la mer; tracé d’une
ligne perpendiculaire à la «direction générale» de la côte. En outre le
problème n’a pas été posé directement aux experts à propos de la délimi-
tation du plateau continental: il l’a été à propos de la délimitation latérale
des eaux territoriales de deux Etats limitrophes. sans que l’on se demande
si la situation n'était pas différente.

52. Le comité d'experts a simplement signalé dans son rapport qu'après
une discussion approfondie des diverses méthodes — qui n’a pas fait
l'objet de procès-verbaux officiels — il avait été d'avis que «la frontière
(latérale) entre les mers territoriales respectives de deux Etats adjacents,
là où elle n’a pas déjà été fixée d’une autre manière, devrait être tracée
selon le principe d’équidistance de la côte de part et d’autre de l’aboutis-
sement de la frontière», Il a cependant ajouté, et cela est significatif:
«Dans certains cas, cette méthode ne permettra pas d'aboutir à une solu-
tion équitable, laquelle devra alors être recherchée dans des négociations.»
C'est seulement après cette conclusion que les experts ont précisé, dans
une observation annexe, qu'ils s'étaient efforcés «de trouver des formules
pour tracer les frontières internationales dans les mers territoriales qui

35
PLATEAU CONTINENTAL (ARRÊT) 35

pourraient en même temps servir pour délimiter les frontières respectives
de «plateau continental» concernant les Etats devant les côtes desquels
s’étend ce plateau».

53. C'est de cette manière presque improvisée et purement contingente
que le principe de l'équidistance a été envisagé pour la délimitation du
plateau continental. Il ressort nettement du rapport de la Commission
du droit international pour 1953 (voir paragraphe 50 ci-dessus) que la
Commission a adopté ce principe essentiellement sur la recommandation
du comité d'experts mais que, ce faisant, elle a dans le même texte donné
priorité à la délimitation par voie d’accord et a introduit une exception
dans le cas de «circonstances spéciales » que le comité n'avait pas formel-
lement proposée. La Cour estime en outre légitime de supposer que les
experts ont été mus par le genre de considérations d'ordre pratique et
cartographique dont il est fait état au paragraphe 22 ci-dessus et non par
des considérations d'ordre juridique et doctrinal. Bien que leurs discus-
sions n'aient pas fait l'objet de procès-verbaux officiels, cette opinion
trouve confirmation dans une correspondance échangée entre certains
d'entre eux et le rapporteur spécial de la Commission, correspondance
déposée au cours de la procédure orale par l’une des Parties sur la de-
mande de la Cour. D'autre part, même après avoir pris une décision de
principe en faveur d'une règle fondée sur l'équidistance, la Commission
a continué à faire preuve d’hésitation: trois ans après l'adoption du rap-
port du comité d'experts, au moment où elle mettait la dernière main à
l'ensemble des projets concernant le droit de la mer, le principe de
l'équidistance suscitait encore des doutes parmi ses membres, motif pris
par exemple de ce que son application stricte pourrait prêter à critique
dans des cas où la configuration géographique de la côte rendrait iné-
quitable une limite tracée sur cette base.

54. Un autre élément significatif est à considérer: il semble que ni au
comité d'experts, ni à la Commission elle-même, ni ultérieurement à la
conférence de Genève la discussion n'ait porté sur les délimitations à
effectuer non pas simplement entre deux Etats limitrophes, mais entre
trois ou plusieurs Etats bordant la même côte ou situés dans le voisinage
les uns des autres; il est raisonnable d'en déduire que les situations pou-
vant résulter de cet état de choses, et dont certaines ont été décrites au
paragraphe 8 ci-dessus, n’ont jamais été véritablement envisagées ou
prises en considération. Cette déduction est confirmée par le fait qu’à
l'article 6, paragraphe 2, de la Convention de Genève le passage pertinent
parle de la délimitation du plateau continental entre «deux » Etats limitro-
phes — il aurait suffi de dire «des» Etats limitrophes —-, alors qu'en ce
qui concerne les lignes médianes entre Etats dont les côtes se font face
l’article 6, paragraphe 1, dit «deux ou plusieurs» Etats.

55. Compte tenu de ces antécédents et d’une manière plus générale du
dossier, il est clair qu’à aucun moment on n'a considéré que la notion
d’équidistance soit liée de façon inhérente et nécessaire à la doctrine du
plateau continental. L'opinion des juristes s’est même, dès le début, mani-

36
PLATEAU CONTINENTAL (ARRÊT) 36

festée en un tout autre sens. Elle a procédé, et elle n’a cessé de procéder, de
deux convictions: en premier lieu il était peu probable qu’une méthode de
délimitation unique donne satisfaction dans toutes les circonstances et la
délimitation devait donc s’opérer par voie d'accord ou d'arbitrage; en
second lieu la délimitation devait s'effectuer selon des principeséquitables.
C’est en raison de la première conviction que la Commission a donné
priorité à la délimitation par voie d’accord dans le projet qui est devenu
Particle 6 de la Convention de Genève et c'est en raison de la seconde
conviction qu'elle a introduit l'exception des «circonstances spéciales ».
Les documents montrent cependant que, même avec ces atténuations, les
doutes ont persisté, en particulier sur le point de savoir si le principe de
l’équidistance se révélerait équitable dans tous les cas.

56. Dans ces conditions, il semble à la Cour que la thèse du caractère
inhérent, telle qu’elle est formulée maintenant par le Danemark et les
Pays-Bas, renverse l'ordre réel des choses dans le temps. Loin qu’une
règle d’équidistance ait été engendrée par un principe antérieur de proxi-
mité inhérent à la conception fondamentale du plateau continental,
c'est plutôt ce principe qui est une rationalisation de la règle, une cons-
truction à posteriori destinée à fournir une base juridique logique à
une méthode de délimitation proposée pour des raisons surtout extra-
juridiques, cartographiques en particulier. Etant donné en outre que,
pour les motifs déjà exposés aux paragraphes 40 à 46, on ne saurait non
plus dire que Ja théorie présente un caractère de nécessité logique, la
Cour n'est pas en mesure de l’accepter.

*

57. Avant d'aller plus loin, il convient d'examiner brièvement deux
questions incidentes. La plus grande partie des difficultés éprouvées par
la Commission du droit international concernaient comme ici le cas de
la ligne latérale de délimitation entre Etats limitrophes. Les difficultés
ont été moindres pour ce qui est de la ligne médiane de délimitation entre
Etats dont les côtes se font face, bien qu'il s'agisse là aussi d'une ligne
d’équidistance. Il semble à la Cour qu'il y a une bonne raison à cela.
En effet les zones de plateau continental se trouvant au large d'Etats
dont les côtes se font face et séparant ces Etats peuvent être réclamées
par chacun d’eux à titre de prolongement naturel de son territoire. Ces
zones se rencontrent, se chevauchent et ne peuvent donc être délimitées
que par une ligne médiane; si l’on ne tient pas compte des îlots, des
rochers ou des légers saillants de la côte, dont on peut éliminer l’effet
exagéré de déviation par d’autres moyens, une telle ligne doit diviser
également l’espace dont il s’agit. Si un troisième Etat borde Pune des
côtes, la zone où le prolongement naturel de son territoire recoupe celui
de l'Etat déjà considéré lui faisant face, ou celui d'un autre Etat lui
faisant face, sera distincte et séparée mais devra être traitée de la même
manière. Tout différent est le cas d’Etats limitrophes se trouvant sur la

37
PLATEAU CONTINENTAL (ARRÊT) 37

même côte et n’ayant pas de vis-à-vis immédiat; les problèmes soulevés
ne sont pas du même ordre: cette conclusion est confirmée par la rédaction
différente des deux paragraphes de l’article 6 de la Convention de Genève
reproduits au paragraphe 26 ci-dessus quant à l’utilisation, à défaut
d'accord, de lignes médianes ou de lignes latérales d’équidistance selon
le cas.

58. En revanche si, contrairement à l’opinion émise au paragraphe
précédent, il était exact de dire qu'il n’y a pas de différence essentielle
pour la délimitation du plateau continental entre le cas d'Etats se faisant
face et le cas d'Etats limitrophes, les résultats devraient être en principe
sinon identiques du moins comparables. Or en fait, alors qu'une ligne
médiane tracée entre deux pays se faisant face divise également des zones
qui peuvent être considérées comme le prolongement naturel du territoire
de chacun d’eux, il est fréquent qu'une ligne latérale d'équidistance laisse
à l'un des Etats intéressés des zones qui sont le prolongement naturel du
territoire de l'autre.

59. Tout différent aussi est, de l'avis de la Cour, le problème de la
délimitation latérale entre les eaux territoriales d’Etats limitrophes faite
selon l’équidistance. Ainsi que l'ont démontré de façon convaincante les
cartes et croquis fournis par les Parties et ainsi qu’on l'a vu au para-
graphe 8, les effets de déviation que produisent certaines configurations
côtières sur les lignes latérales d’équidistance sont relativement faibles
dans les limites des eaux territoriales mais jouent au maximum à l’em-
placement des zones de plateau continental au large. Il existe aussi une
corrélation directe entre la notion de proximité par rapport à la côte
et la juridiction souveraine que l'Etat riverain a le droit et le devoir
d'exercer non seulement sur le lit de la mer au-dessous de ses eaux terri-
toriales mais aussi sur ces eaux mêmes, corrélation qui n'existe pas en
ce qui concerne le plateau continental car l'Etat n’a aucune juridiction
sur Jes eaux surjacentes et n’a de juridiction sur le lit de la mer qu'à des
fins d'exploration et d'exploitation.

* =: *

60. Les conclusions précédentes laissent encore sans réponse la ques-
tion de savoir si le principe de l’équidistance en est venu à être considéré
comme une règle de droit international coutumier pour une autre raison
que la nécessité logique et à priori, c'est-à-dire par les moyens du droit
positif, de sorte qu'il s'imposerait à la République fédérale à ce titre
bien que l'article 6 de la Convention de Genève ne lui soit pas opposable
en tant que tel. Il faut à cette fin étudier la place qu’occupait ce principe
lors de la rédaction de la Convention et celle qui lui a été conférée par la
Convention elle-même et par la pratique des Etats postérieure à la
Convention; mais il doit être nettement entendu que, dans ses énoncia-
tions en la matière, la Cour envisage uniquement la clause sur la délimi-
tation (article 6) et nullement d’autres dispositions de la Convention ni
la Convention en tant que telle.

38
PLATEAU CONTINENTAL (ARRÊT) 38

61. Il peut être commode d'examiner la première de ces questions
sous la forme que lui ont donnée le Danemark et les Pays-Bas dans leurs
plaidoiries: ces deux Etats ont alors indiqué qu’en fait ils n'avaient pas
soutenu que l’article de la Convention relatif à la délimitation (article 6)
«consacrait des règles déjà reçues de droit coutumier, en ce sens que la
Convention était simplement déclaratoire des règles existantes ». Leur
thèse était plutôt la suivante: si avant la conférence le droit du plateau
continental n'était qu'embryonnaire et si la pratique des Etats manquait
d’uniformité, il n'en restait pas moins que «la définition et la consoli-
dation du droit coutumier en voie de formation s'étaient effectuées grâce
aux travaux de la Commission du droit international, aux réactions des
gouvernements devant l’œuvre de la Commission et aux débats de la
conférence de Genève » et que ce droit coutumier en voie de formation
s'était “cristallisé du fait de l'adoption de la Convention sur le plateau
continental par la conférence ».

62. Si juste que soit cette thèse en ce qui concerne du moins certaines
parties de la Convention, la Cour ne saurait la retenir pour ce qui est de
la clause sur la délimitation (article 6) dont les dispositions pertinentes
sont reprises presque sans changement du projet de la Commission du
droit international ayant servi de base de discussion à la conférence. La
valeur de la règle dans la Convention doit donc surtout être jugée par
rapport aux conditions dans lesquelles la Commission a été amenée à
la proposer et qui ont déjà été examinées au sujet de la thèse du Dane-
mark et des Pays-Bas sur le caractère nécessaire et à priori de l’équi-
distance. La Cour considère que cet examen suffit, aux fins du présent
raisonnement. à montrer que le principe de l'équidistance, tel qu'il est
actuellement énoncé à l’article 6 de la Convention, a été proposé par la
Commission avec beaucoup d'hésitation, à titre plutôt expérimental et
tout au plus de lege ferenda, donc certainement pas de lege lata ni même
à titre de règle de droit international coutumier en voie de formation. Tel
n'est manifestement pas le genre de fondement que l’on pourrait in-
voquer pour prétendre que l’article 6 de la Convention a consacré ou
cristallisé la règle de l’équidistance.

*

63. La conclusion précédente trouve une confirmation significative
dans le fait que l'article 6 est l’un des articles à l'égard desquels tout Etat
peut formuler des réserves au moment de la signature, de la ratification
ou de l'adhésion, en vertu de l'article de la Convention relatif aux ré-
serves (article 12). Il est en général caractéristique d’une règle ou d’une
obligation purement conventionnelle que la faculté d’y apporter des
réserves unilatérales soit admise dans certaines limites; mais il ne saurait
en être ainsi dans le cas de règles et d’obligations de droit général ou
coutumier qui par nature doivent s’appliquer dans des conditions égales
a tous les membres de Ja communauté internationale et ne peuvent donc
être subordonnées à un droit d’exclusion exercé unilatéralement et a

39
PLATEAU CONTINENTAL (ARRÊT) 39

volonté par l’un quelconque des membres de la communauté à son propre
avantage. Par conséquent, il paraît probable que, si pour une raison
quelconque l’on consacre ou l’on entend traduire des règles ou des obli-
gations de cet ordre dans certaines dispositions d’une convention, ces
dispositions figureront parmi celles au sujet desquelles le droit de for-
muler des réserves unilatérales n’est pas accordé ou est exclu. C’est ainsi
que l’article 12 de la Convention de Genève sur le plateau continental
autorise des réserves « aux articles de la Convention autres que les articles 1
à 3 inclus »: ces trois articles sont ceux que l'on a alors manifestement
considérés comme consacrant ou cristallisant des règles de droit inter-
national coutumier relatives au plateau continental, règles établies ou du
moins en voie de formation et visant notamment la question de l'étendue
du plateau continental vers le large, le caractère juridique du titre de
l'Etat riverain, la nature des droits pouvant être exercés, le genre de
ressources naturelles sur lesquelles portent ces droits, le maintien du
régime juridique des eaux surjacentes au plateau continental en tant que
haute mer, et le maintien du régime juridique de l'espace aérien situé
au-dessus de ces eaux.

64. Il semble donc normal de conclure que les articles 4 propos des-
quels la faculté de formuler des réserves n'est pas exclue par l’article 12
n'ont pas été considérés comme déclaratoires de règles de droit pré-
existantes ou en voie de formation. Telle est bien, en ce qui concerne
l'article 6 sur la délimitation, la déduction tirée par la Cour, qui tient
également compte de l'attitude, déjà exposée en termes généraux, de la
Commission du droit international à l'égard de cette disposition. Cela
ne suffirait évidemment pas à empêcher cette disposition de s'intégrer
au droit international coutumier par l’un des moyens considérés aux
paragraphes 70 à 81 ci-après. Mais Ja n'est pas la question. Jl s’agit
pour l'instant de savoir si la disposition a figuré dès l’origine dans la
Convention à titre de règle coutumière.

65. On soutient néanmoins que la déduction dont il est fait état au
début du paragraphe précédent n’est pas nécessairement fondée car il ne
fait pas de doute que certaines autres dispositions de la Convention, à
propos desquelles la faculté de faire des réserves n’est pas exclue non plus,
se rapportent en principe à des questions relevant du droit coutumier
établi: telles sont notamment l'obligation de ne pas entraver la pose ou
l'entretien de cables ou pipe-lines sous-marins sur le plateau continental
(article 4), l'obligation générale de ne pas gêner d’une manière injusti-
fiable la navigation, la pêche, etc. (article 5, paragraphes | et 6). Mais ces
questions concernent toutes, directement ou indirectement, des principes
ou des règles de droit maritime général qui sont très antérieurs à la
Convention et se rattachent non pas directement mais de manière inci-
dente au régime juridique du plateau continental en tant que tel. Si on les
a mentionnées dans la Convention, ce n’était pas pour déclarer ou
confirmer leur existence, ce qui n’était pas nécessaire, mais simplement
pour faire en sorte que l'exercice des droits relatifs au plateau continental

40
PLATEAU CONTINENTAL (ARRÊT) 40

prévus dans la Convention n’y porte pas atteinte. Une autre rédaction
aurait pu éviter l'ambiguïté: if n'en reste pas moins qu'un Etat ayant
formulé une réserve ne serait pas dégagé pour autant des obligations
imposées par le droit maritime général en dehors et indépendamment de
la Convention sur le plateau continental, et notamment des obligations
énoncées à l’article 2 de la convention sur la haute mer conclue au même
moment et définie par son préambule comme déclaratoire de principes
établis du droit international.

66. L'article 6 relatif à la délimitation parait à la Cour se présenter
de manière différente. Il se rattache directement au régime juridique du
plateau continental en tant que tel et non à des questions incidentes:
puisque la faculté de formuler des réserves n'a pas été exclue à son sujet,
comme elle l'a été pour les articles | à 3, il est légitime d'en déduire qu’on
lui a attribué une valeur différente et moins fondamentale et que, con-
trairement à ces articles, il ne traduisait pas le droit coutumier préexistant
ou en voie de formation. Le Danemark et les Pays-Bas ont pourtant
soutenu que le droit d'apporter des réserves à l'article 6 n’était pas censé
être illimité et qu'en particulier il n'allait pas jusqu'à exclure totalement
le principe de délimitation fondé sur l'équidistance, car les articles | et 2
de la Convention, à propos desquels aucune réserve n’est autorisée,
impliqueraient la délimitation sur la base de l'équidistance. Il en résul-
terait que le droit de faire des réserves à l’article 6 ne pourrait être exercé
que dune manière compatible avec, au moins, le maintien du principe
fondamental de l’équidistance. On a souligné a cet égard que, sur les
quatre seules réserves formulées jusqu'à présent au sujet de l'article 6 et
dont l’une au moins a une portée assez large, aucune ne vise une exclusion
ou un rejet aussi total.

67. La Cour ne juge pas cet argument convaincant pour plusieurs
motifs. En premier lieu, il ne semble pas que les articles | et 2 de la
Convention de Genève aient un rapport direct avec une délimitation
entre Etats en tant que telle. L'article | ne vise que la limite extérieure
du plateau continental du côté du large et non pas sa délimitation entre
Etats se faisant face ou entre Etats limitrophes. L'article 2 ne concerne
pas davantage ce dernier point. Or il a été suggéré, semble-t-il, que la
notion d’équidistance résulte implicitement du caractère «exclusif » attri-
bué par l’article 2, paragraphe 2, aux droits de l'Etat riverain sur le
plateau continental. A s'en tenir au texte, cette interprétation est mani-
festement inexacte. Le véritable sens de ce passage est que, dans toute zone
de plateau continental où un Etat riverain a des droits, ces droits sont
exclusifs et aucun autre Etat ne peut les exercer. Mais aucune précision
n'y est donnée quant aux zones mêmes sur lesquelles chaque Etat riverain
possède des droits exclusifs. Cette question, qui ne peut se poser qu'en
ce qui concerne les confins du plateau continental d'un Etat, est exacte-
ment, comme on l'a vu au paragraphe 20 ci-dessus in fine, celle que le
processus de délimitation doit permettre de résoudre et elle relève de
l'article 6, non de l'article 2.

41

 
PLATEAU CONTINENTAL (ARRÊT) 41

68. En second lieu il convient de souligner que l'on ne peut tirer aucune
conclusion valable du fait que la faculté d'apporter des réserves à l’article 6
n'a été utilisée que fort peu et sans dépasser certaines limites. Cela inté-
resse uniquement les Etats qui n’ont pas voulu exercer cette faculté ou
qui se sont bornés à l'exercer modérément. Leur action ou leur inaction
ne saurait influer sur le droit des autres Etats à formuler des réserves
dans toute la mesure légitime.

*

69. Eu égard aux considérations qui précédent, la Cour conclut que la
Convention de Genève n’a ni consacré ni cristallisé une règle de droit
coutumier préexistante ou en voie de formation selon laquelle la délimi-
tation du plateau continental entre Etats limitrophes devrait s'opérer,
sauf si les Parties en décident autrement, sur la base d'un principe équi-
distance-circonstances spéciales. Une règle a bien été établie par l'article 6
de la Convention, mais uniquement en tant que règle conventionnelle.
Il reste à voir si elle a acquis depuis lors un fondement plus large car,
comme règle conventionnelle, elle n’est pas opposable à la République
fédérale, ainsi que la Cour l’a déjà constaté.

*
* *

70. La Cour doit maintenant aborder la dernière phase de l’argumen-
tation du Danemark et des Pays-Bas. Leur thèse est celle-ci: même si à
la date de la Convention de Genève il n'existait aucune règle de droit
international coutumier consacrant le principe de l'équidistance et si :
l'article 6 de la Convention ne cristallisait aucune règle de ce genre, une
telle règle est apparue depuis la Convention, du fait pour une part de
l'influence exercée par celle-ci et pour une autre de la pratique ultérieure
des Etats: cette règle, devenue règle de droit international coutumier liant
tous les Etats, y compris par conséquent la République fédérale, devrait
être déclarée applicable à la délimitation des zones de plateau continental
relevant de chacune des Parties dans Ja mer du Nord.

71. En attribuant à l’article 6 de la Convention l'influence et l'effet
indiqués, cette thése revient manifestement 4 le considérer comme une
disposition normative ayant servi de base ou de point de départ 4 une
régle qui, purement conventionnelle ou contractuelle a l’origine, se serait
depuis lors intégrée à l’ensemble du droit international général et serait
maintenant acceptée à ce titre par l'opinio juris, de telle sorte que désor-
mais elle s imposerait même aux pays qui ne sont pas et n’ont jamais été

. parties à la Convention. Certes cette situation est du domaine des possi-
bilités et elle se présente de temps à autre: c’est même l’une des méthodes
reconnues par lesquelles des règles nouvelles de droit international cou-
tumier peuvent se former. Mais on ne considère pas facilement ce résultat
comme atteint.

72. Il faut d'abord que la disposition en cause ait, en tout cas virtuelle-

42
PLATEAU CONTINENTAL (ARRÊT) 42

ment, un caractère fondamentalement normatif et puisse ainsi constituer
la base d’une règle générale de droit. On peut dire que le principe de
l'équidistance, envisagé dans l’abstrait, satisfait à cette condition. Néan-
moins, vu la forme particulière qu'il revêt à l’article 6 de la Convention
et étant donné le rapport entre cet article et d’autres dispositions de la
Convention, on ne peut manquer d’avoir des doutes. En premier lieu,
l'article 6 est rédigé de telle sorte qu'il fait passer l’obligation de recourir
à la méthode de l’équidistance après l'obligation primordiale d'effectuer
la délimitation par voie d'accord. Cette obligation primordiale précéde-
rait de manière bien inusitée ce que l’on prétend être virtuellement une
règle de droit général. Sans chercher à aborder la question du jus cogens
et encore moins à se prononcer sur elle, on doit admettre qu’en pratique
il est possible de déroger par voie d’accord aux règles de droit inter-
national dans des cas particuliers ou entre certaines parties, mais cela ne
fait pas normalement l’objet d’une disposition expresse comme dans
l'article 6 de la Convention de Genève. En second lieu, le rôle que joue
la notion de circonstances spéciales par rapport au principe de l’équi-
distance consacré à l’article 6 et les controverses très importantes, non
encore résolues, auxquelles ont donné lieu la portée et le sens de cette
notion ne peuvent que susciter d'autres doutes quant au caractère virtuelle-
ment normatif de la règle. Enfin, si la faculté d'apporter des réserves à
l'article 6 ne suffit peut-être pas à empécher le principe de l'équidistance
de s'intégrer finalement au droit général, elle fait du moins qu'il est
beaucoup plus difficile de soutenir que ce résultat a été ou pourrait être
atteint sur la base de la Convention: tant que cette faculté demeure et
qu'elle n'est pas modifiée à la suite d'une demande de revision formulée
en vertu de l’article 13 —— demande qu'aucune indication officielle ne
laisse présager pour l'instant —, il semble que ce soit la Convention
elle-même qui. pour les raisons déjà énoncées, prive les dispositions de
l'article 6 du caractère normatif qu'ont par exemple les dispositions des
articles | et 2.

73. En ce qui concerne les autres éléments généralement tenus pour
nécessaires afin qu’une règle conventionnelle soit considérée comme étant
devenue une règle générale de droit international, il se peut que, sans
même qu'une longue période se soit écoulée, une participation très large
et représentative à la convention suffise, à condition toutefois qu'elle
comprenne les Etats particulièrement intéressés. S'agissant de la présente
affaire, la Cour constate que, même si l'on tient compte du fait que
certains des Etats ne peuvent participer à la Convention de Genève ou,
faute de littoral par exemple, n'ont pas d'intérêt à y devenir parties, le
nombre des ratifications et adhésions obtenues jusqu'ici est important
mais n'est pas suffisant. On ne saurait s'appuyer sur le fait que la non-
ratification puisse être due parfois à des facteurs autres qu’une désappro-
bation active de la convention en cause pour en déduire l'acceptation
positive de ces principes: les raisons sont conjecturales mais les faits
demeurent.

43
PLATEAU CONTINENTAL (ARRÊT) 43

74. En ce qui concerne l’élément de temps, la Cour constate qu’il y a
actuellement plus de dix ans que la Convention a été signée et moins de
cinq ans qu'elle est entrée en vigueur (juin 1964); lorsque la présente
affaire a été introduite, il y en avait moins de trois; enfin moins d’un
an s'était écoulé lorsque les négociations bilatérales tendant à une déli-
mitation complète entre la République fédérale et les deux autres Parties
ont échoué sur la question de l'application du principe de l’équidistance.
Bien que le fait qu’il ne se soit écoulé qu’un bref laps de temps ne cons-
titue pas nécessairement en soi un empêchement à la formation d’une
règle nouvelle de droit international coutumier à partir d’une règle
purement conventionnelle à l'origine, il demeure indispensable que dans
ce laps de temps, aussi bref qu'il ait été, la pratique des Etats, y compris
ceux qui sont particulièrement intéressés, ait été fréquente et pratique-
ment uniforme dans le sens de la disposition invoquée et se soit mani-
festée de manière à établir une reconnaissance générale du fait qu’une
règle de droit ou une obligation juridique est en jeu.

#

75. La Cour doit maintenant rechercher si, depuis la Convention de
Genève, la pratique des Etats en matière de délimitation du plateau
continental a été de nature à satisfaire à cette condition. Abstraction
faite des cas que la Cour, pour divers motifs, ne considère pas comme des
précédents sur lesquels on puisse se fonder, notamment les délimitations
effectuées entre les Parties à la présente affaire ou ne concernant pas des
limites internationales, on a cité au cours de la procédure une quinzaine
de cas où des limites de plateau contnental ont été déterminées selon le
principe de l’équidistance; la plupart sont postérieurs à la signature de la
Convention de Genève de 1958; le plus souvent la délimitation a été
opérée par voie d'accord, parfois elle l’a été unilatéralement, parfois
aussi elle est prévue mais n’a pas encore été réalisée. Parmi ces quelque
quinze exemples, on relève les quatre délimitations concernant la mer du
Nord déjà mentionnées au paragraphe 4 du présent arrêt: Royaume-Uni/
Norvége-Danemark-Pays-Bas et Norvège /Danemark. Même s'ils repré-
sentaient plus qu’une très faible proportion des cas possibles de délimi-
tation dans le monde, la Cour n’estimerait pas nécessaire de les énumérer
ou de les examiner séparément car plusieurs raisons leur enlèvent à priori
la valeur de précédents en l'espèce.

76. Tout d’abord plus de la moitié des Etats intéressés, qu'ils aient
agi unilatéralement ou conjointement, étaient, ou sont bientôt devenus,
parties à la Convention de Genève et il est donc permis de supposer que
leur action s’inscrivait en fait ou virtuellement dans le cadre de l'appli-
cation de la Convention. On ne saurait donc légitimement en déduire
qu'il existe une règle de droit international coutumier consacrant le prin-
cipe de l’équidistance. Pour les Etats qui n'étaient pas et ne sont pas
devenus depuis lors parties à la Convention, les raisons de leur action ne

44
PLATEAU CONTINENTAL (ARRÊT) 44

peuvent être que problématiques et restent entièrement du domaine de
la conjecture. I] est clair que ces Etats n’appliquaient pas la Convention,
mais il serait excessif d’en conclure qu’ils croyaient appliquer une règle
de droit international coutumier à caractère obligatoire. I] n'existe pas le
moindre indice en ce sens et, comme on l’a vu aux paragraphes 22 et 23,
il ne manquait pas d'autres raisons de recourir à la méthode de l’équi-
distance, de sorte que le fait d'avoir agi ou de s'être engagé à agir d’une
certaine façon ne prouve rien sur le plan juridique.

77. L'élément essentiel à cet égard — il semble nécessaire de le sou-
ligner — est que, mème si pareille attitude avait été beaucoup plus fré-
quente de la part des Etats non parties à la Convention, ces actes, même
considérés globalement, ne suffiraient pas en eux-mêmes à constituer
Popinio juris car, pour parvenir à ce résultat, deux conditions doivent
être remplies. Non seulement les actes considérés doivent représenter
une pratique constante, mais en outre ils doivent témoigner, par leur
nature ou la manière dont ils sont accomplis, de la conviction que cette
pratique est rendue obligatoire par l'existence d'une règle de droit. La
nécessité de pareille conviction, c’est-à-dire l'existence d’un élément sub-
jectif, est implicite dans la notion même d'opinio juris sive necessitatis.
Les Etats intéressés doivent donc avoir le sentiment de se conformer à
ce qui équivaut à une obligation juridique. Ni la fréquence ni même le
caractère habituel des actes ne suffisent. [I] existe nombre d'actes inter-
nationaux, dans le domaine du protocole par exemple, qui sont accomplis
presque invariablement mais sont motivés par de simples considérations
de courtoisie, d'opportunité ou de tradition et non par le sentiment d’une
obligation juridique.

78. À cet égard la Cour fait sienne l'opinion de la Cour permanente de
Justice internationale dans l'affaire du Lotus, telle qu’elle est énoncée dans
le passage suivant, et dont le principe est applicable par analogie à la
présente espèce presque mot pour mot mutatis mutandis (C.P.J.I. série
A n° 10, 1927, p. 28):

« Même si la rareté des décisions judiciaires que l'on peut trouver...
était une preuve suffisante du fait invoqué ..., il en résulterait sim-
plement que les Etats se sont abstenus, en fait, d'exercer des pour-
suites pénales, et non qu'ils se reconnaissent obligés de ce faire; or,
c'est seulement si l’abstention était motivée par la conscience d’un
devoir de s’abstenir que l’on pourrait parler de coutume internatio-
nale. Le fait allégué ne permet pas de conclure que les Etats aient été
conscients de pareil devoir; par contre, . .. il y a d'autres circons-
tances qui sont de nature à persuader du contraire. »

Si l’on applique ce prononcé à la présente affaire, on doit simplement
constater que dans certains cas peu nombreux des Etats sont convenus
de tracer, ou ont tracé, les limites qui les concernent suivant le principe
de l’équidistance. Rien ne prouve qu'ils aient agi ainsi parce qu'ils s'y

45
PLATEAU CONTINENTAL (ARRÊT) 45

sentaient juridiquement tenus par une règle obligatoire de droit coutu-
mier, surtout si l’on songe que d’autres facteurs ont pu motiver leur
action.

79. Enfin il semble que, dans presque tous les cas de délimitation
invoqués, il s’est agi de tracer des lignes médianes entre Etats se faisant
face et non des limites latérales entre Etats limitrophes. Pour les motifs
déjà indiqués au paragraphe 57, la Cour considère que les délimitations
effectuées selon des lignes médianes entre Etats se faisant face sont à
divers égards différentes des délimitations latérales et qu'elles s’en
distinguent suffisamment pour ne pas constituer un précédent pour la
fixation de limites latérales. 1] semble qu’une seule des situations évoquées
par les Parties se rapporte à une configuration géographique ressemblant
dans une certaine mesure à celle de la présente espèce, en ce sens que
plusieurs Etats sont groupés le long d’une côte fortement incurvée. Or,
jusqu’à présent, il n’a pas été effectué de délimitation complète dans la
région dont il s’agit. Ce n'est pas que la Cour refuse aux exemples cités
toute valeur probante à l’appui de la thèse du Danemark et des Pays-Bas;
elle estime simplement qu'ils ne sont pas décisifs et ne suffisent pas à
établir, comme on le voudrait, une pratique constante manifestée dans
des circonstances permettant de conclure que la délimitation suivant le
principe de l’équidistance constitue une règle obligatoire de droit inter-
national coutumier, en particulier en matière de délimitation latérale.

80. Bien entendu, dans de nombreux cas dont beaucoup ont été men-
tionnés, l'équidistance a été appliquée pour délimiter des eaux, par op-
position à des fonds marins: il s’est agi surtout d'eaux intérieures (lacs,
fleuves. etc.) et de délimitations suivant les lignes médianes. Le cas le
plus voisin est celui des eaux territoriales adjacentes mais, ainsi qu'on
l'a déjà vu au paragraphe 59, la Cour ne le considère pas comme analo-
gue à celui du plateau continental.

81. La Cour conclut donc que, si la Convention de Genève n’était ni
dans ses origines ni dans ses prémices déclaratoire d’une règle obligatoire
de droit international coutumier imposant l'emploi du principe de l’équi-
distance pour la délimitation du plateau continental entre Etats limi-
trophes, elle n’a pas non plus par ses effets ultérieurs abouti à la forma-
tion d'une telle règle; et que la pratique des Etats jusqu’à ce jour a
également été insuffisante à cet égard.

*

82. La conclusion qui précède, jointe à celle qui a déjà été formulée au
paragraphe 56 et suivant laquelle le principe de l’équidistance ne saurait
être considéré comme constituant à priori une règle de droit découlant

46
PLATEAU CONTINENTAL (ARRÊT) 46

logiquement de la conception fondamentale du plateau continental,
amène à conclure sur cet aspect de l’affaire que l'emploi de la méthode
de l’équidistance n’est pas obligatoire pour la délimitation des zones en
cause. Dans ces conditions, la Cour n’a pas à déterminer si la configuration
de la côte allemande de la mer du Nord constitue ou non une « circons-
tance spéciale » aux fins de l'article 6 de la Convention de Genève ou de
toute règle de droit international coutumier: en effet, dès lors qu'il est
établi que la méthode de délimitation fondée sur l’équidistance n’est en
aucune façon obligatoire, il cesse d’être juridiquement nécessaire de
prouver l'existence de circonstances spéciales pour en justifier la non-
application.

* * + *

83. La situation juridique est donc que les Parties ne sont tenues d’ap-
pliquer ni la Convention de 1958 qui n’est pas opposable à la République
fédérale, ni la méthode de l’équidistance en tant que règle obligatoire de
droit coutumier, ce qu'elle n’est pas. Mais entre Etats qui ont un pro-
blème de délimitation latérale de plateaux continentaux limitrophes il
demeure des règles et principes de droit à appliquer et il ne s'agit, en
l'espèce, ni d'une absence de règles, ni d'une appréciation entièrement
libre de la situation par les Parties. I] ne s’agit pas non plus, si le principe
de l’équidistance n’est pas la règle de droit, d’avoir à titre subsidiaire une
autre règle unique équivalente. -

84. Comme il a été indiqué plus haut, la Cour n’a pas à faire elle-même
une délimitation des zones de plateau continental relevant respectivement
de chaque Partie et elle n’est par conséquent pas tenue de prescrire les
méthodes à utiliser pour procéder à cette délimitation. La Cour doit
indiquer aux Parties les principes et règles de droit en fonction desquels
devra se faire le choix des méthodes pour effectuer finalement la délimi-
tation. La Cour s’acquittera de cette tâche de manière à fournir aux
Parties les directions nécessaires, sans se substituer à elles par une in-
dication détaillée des méthodes à suivre et des éléments à prendre en
considération aux fins d’une délimitation que les Parties se sont formelle-
ment réservé de faire elles-mêmes.

85. Tl ressort de l’histoire du développement du régime juridique du
plateau continental, qui a été rappelée ci-dessus, que la raison essentielle
pour laquelle la méthode de l'équidistance ne peut être tenue pour une
règle de droit est que, si elle devait être appliquée obligatoirement en
toutes situations, cette méthode ne coirespondrait pas à certaines notions
juridiques de base qui, comme on l'a constaté aux paragraphes 48 et 55,
reflètent depuis l’origine l'opinio juris en matière de délimitation; ces
principes sont que la délimitation doit être l’objet d'un accord entre les
Etats intéressés et que cet accord doit se réaliser selon des principes
équitables. Tl s’agit là, sur la base de préceptes très généraux de justice et
de bonne foi, de véritables règles de droit en matière de délimitation des

47
PLATEAU CONTINENTAL (ARRÊT) 47

plateaux continentaux limitrophes, c’est-à-dire, de règles obligatoires
pour les Etats pour toute délimitation; en d’autres termes, il ne s’agit
pas d'appliquer l'équité simplement comme une représentation de la
justice abstraite, mais d'appliquer une règle de droit prescrivant le
recours à des principes équitables conformément aux idées qui ont tou-
jours inspiré le développement du régime juridique du plateau continental
en la matière, à savoir:

a) les parties sont tenues d'engager une négociation en vue de réaliser
un accord et non pas simplement de procéder à une négociation
formelle comme une sorte de condition préalable à l'application
automatique d'une certaine méthode de délimitation faute d’accord;
les parties ont l'obligation de se comporter de telle manière que la
négociation ait un sens, ce qui n'est pas le cas lorsque l’une d'elles
insiste sur Sa propre position sans envisager aucune modification;

b} les parties sont tenues d'agir de telle sorte que, dans le cas d’espèce
et compte tenu de toutes les circonstances, des principes équitables
soient appliqués: à cet effet la méthode de l'équidistance peut être
appliquée; d’autres aussi existent et peuvent être utilisées exclusive-
ment ou conjointement selon les secteurs envisagés ;

c) pour les raisons exposées aux paragraphes 43 et 44, le plateau con-
tinental de tout Etat doit être le prolongement naturel de son terri-
toire et ne doit pas empicter sur ce qui est le prolongement naturel du
territoire d’un autre Etat.

*
# Ed

86. Il convient maintenant d’examiner ces règles de plus près, ainsi
que certains problémes relatifs 4 leur application. En ce qui concerne la
premiere règle, la Cour rappelle que l’obligation de négocier assumée par
les Parties dans l'article 1, paragraphe 2, des compromis, non seulement
découle de la proclamation Truman qui, pour les motifs énoncés au
paragraphe 47, doit être considérée comme ayant posé les règles de droit
en la matière, mais encore ne constitue qu'une application particulière
d'un principe, qui est à la base de toutes relations internationales et qui
est d’ailleurs reconnu dans l’article 33 de la Charte des Nations Unies
comme l'une des méthodes de règlement pacifique des différends inter-
nationaux: il est inutile d'insister sur le caractère fondamental de cette
forme de règlement sinon pour remarquer qu'il est renforcé par la
constatation que le règlement judiciaire ou arbitral n’est pas générale-
ment accepté.

87. Comme l'a dit la Cour permanente de Justice internationale dans
son ordonnance du 19 août 1929 en l'affaire des Zones franches de la
Haute-Savoie et du Pays de Gex, le règlement judiciaire des confits
internationaux «n'est qu'un succédané au règlement direct et amiable
de ces conflits entre les parties» (C.P.J.I. série À n° 22, p. 13). Définissant
dans son avis consultatif sur le Trafic ferroviaire entre la Lithuanie et la

48
PLATEAU CONTINENTAL (ARRÊT) 48

Pologne la teneur de l'obligation de négocier, la Cour permanente a dit
que cette obligation «n’est pas seulement d’entamer des négociations,
mais encore de les poursuivre autant que possible, en vue d'arriver à
des accords », même si engagement de négocier n’impliquait pas celui
de s'entendre (C.P.J.I. série A'B n° 42, 1931, p. 116). Dans la présente
affaire on doit noter que, quels qu'en aient été les détails, les négociations
menées en 1965 et 1966 n'ont pas atteint leur but parce que les Royaumes
du Danemark et des Pays-Bas, convaincus que le principe de l’équidis-
tance était seul applicable et cela par l'effet d’une règle obligatoire pour
la République fédérale, ne voyaient aucun motif de s’écarter de cette
règle, de même que, vu les considérations d'ordre géographique dont il
est fait état au paragraphe 7 ci-dessus in fine, la République fédérale ne
pouvait accepter la situation résultant de l'application de cette règle;
les négociations menées jusqu’à présent n’ont donc pas satisfait aux
conditions énoncées au paragraphe 85 a), mais de nouvelles négociations
doivent se tenir sur la base du présent arrêt.

88. La Cour en vient maintenant à la règle de l'équité. Le fondement
juridique de cette règle dans le cas particulier de la délimitation du plateau
continental entre Etats limitrophes a déjà été précisé. Il faut noter cepen-
dant que cette règle repose aussi sur unc base plus large. Quel que soit
le raisonnement juridique du juge, ses décisions doivent par définition
être justes, donc en ce sens équitables. Néanmoins, lorsqu'on parle du
juge qui rend Ja justice ou qui dit le droit, il s'agit de justification ob-
jective de ses décisions non pas au-dela des textes mais selon les textes et
dans ce domaine c'est précisément une règle de droit qui appelle l’applica-
tion de principes équitables. I] n'est par conséquent pas question en
l'espèce d'une décision ex aequo et bono, ce qui ne serait possible que
dans les conditions prescrites à l'article 38, paragraphe 2, du Statut de la
Cour. Ce ne serait d'ailleurs pas la première fois que la Cour adopterait
une telle position, ainsi que cela ressort de son avis consultatif en l'affaire
des Jugements du tribunal administratif de l'O.LT. sur requête contre
l'Unesco (C.I.J. Recueil 1956, p. 100):

« Dans ces conditions, la Cour n’a pas à examiner la prétention
selon laquelle la validité des jugements du tribunal serait viciée par
un dépassement de compétence du fait qu’il a été accordé des indem-
nités ex aequo et bono. Elle se bornera à dire que si le tribunal, dans
les motifs de sa décision sur le fond, a dit «que la réparation sera
assurée ex aequo et bono par l'allocation au requérant du montant
ci-après », le contexte ne fait nullement apparaître que le tribunal ait
entendu par là se départir des principes du droit. Il a voulu seulement
énoncer que, le calcul du montant de l'indemnité ne pouvant pas

49
PLATEAU CONTINENTAL (ARRÊT) 49

être déduit de règles de droit posées à cet effet, il entendait fixer ce
que la Cour a, en d’autres circonstances, appelé la juste mesure de
la réparation, le chiffre raisonnable de celle-ci (affaire du Détroit de
Corfou, arrêt du 15 décembre 1949, C.J. Recueil 1949, p. 249). »

89. Il faut ensuite constater que, malgré ses avantages reconnus, la
méthode de l’équidistance aboutit dans certaines conditions géographiques
assez fréquentes à créer une incontestable inéquité:

a) La moindre déformation d’une côte est automatiquement amplifiée par
la ligne d’équidistance dans ses conséquences pour la délimitation du
plateau continental. C’est ainsi qu'on a vu dans le cas des côtes con-
caves ou convexes que, si l’on applique la méthode de l'équidistance,
on aboutit à des résultats d'autant plus déraisonnables que la défor-
mation est considérable et que la zone à délimiter est éloignée de la
côte. Une exagération d’une telle importance des conséquences d’un
accident géographique naturel doit être réparée ou compensée dans
la mesure du possible parce qu'elle est en soi créatrice d’inéquité.

b) Particulièrement dans le cas de la mer du Nord où le plateau con-
tinental ne rencontre aucune limite extérieure, il se trouve que les
prétentions de plusieurs Etats convergent, se rencontrent et s’entre-
croisent en des endroits où, en dépit de la distance des côtes, le lit de
la mer consiste encore en un plateau continental. La constatation de
ces convergences, manifestes sur la carte, révèle combien inéquitable
serait la simplification apparente d'une délimitation qui ne serait
fondée que sur la méthode de l'équidistance en ignorant cette cir-
constance géographique.

90. Si, pour les raisons indiquées ci-dessus. l'équité interdit l'emploi
de l’équidistance dans le cas présent comme l’unique méthode de délimita-
tion, la question se pose de savoir s’il existe une nécessité quelconque de
n'employer pour une délimitetion déterminée qu’une seule méthode,
Tl n'y a aucune base logique à cela et l’on ne voit aucune objection à
l'idée qu'une délimitation de zones limitrophes du plateau continental
puisse être faite par l'emploi concurrent de diverses méthodes. La Cour a
déjà dit pourquoi elle considère que le droit international en matière
de délimitation du plateau continental ne comporte pas de règle
impérative et autorise le recours à divers principes ou méthodes, selon le
cas, ainsi qu'à leur combinaison, pourvu qu’on aboutisse par application
de principes équitables à un résultat raisonnable.

91. L’équité n'implique pas nécessairement l'égalité. Il n’est jamais
question de refaire Ja nature entièrement et l'équité ne commande pas

qu'un Etat sans accès à la mer se voie attribuer une zone de plateau con- :

tinental, pas plus qu'il ne s’agit d’égaliser la situation d’un Etat dont les
côtes sont étendues et celle d’un Etat dont les côtes sont réduites. L'égalité

50
PLATEAU CONTINENTAL (ARRÊT) 50

se mesure dans un même plan et ce n'est pas à de telles inégalités na-
turelles que l'équité pourrait porter remède. Mais en l'espèce il s’agit de
trois Etats dont les côtes sur la mer du Nord sont justement d'une longueur
comparable et qui par conséquent ont été traités à peu près également
par la nature, sauf que l'une de ces côtes par sa configuration priverait
Pun des Etats d’un traitement égal ou comparable à celui que recevraient
les deux autres si l’on utilisait la méthode de léquidistance. C’est bien
un cas où, dans une situation théorique d'égalité dans le même plan, une
inéquité est créée. Ce qui est inacceptable en l'espèce est qu'un Etat ait
des droits considérablement différents de ses voisins sur le plateau con-
tinental du seul fait que l’un a une côte de configuration plutôt convexe
et l'autre une côte de configuration fortement concave, même si la
longueur de ces côtes est comparable. Il ne s’agit donc pas de refaire tota-
lement la géographie dans n'importe quelle situation de fait mais, en
présence d'une situation géographique de quasi-égalité entre plusieurs
Etats, de remédier à une particularité non essentielle d'où pourrait
résulter une injustifiable différence de traitement.

92. Il a été soutenu qu'aucune méthode de délimitation ne peut em-
pêcher de tels résultats et que toutes peuvent éventuellement aboutir à
une relative injustice. Une réponse a déjà été donnée à cet argument. Il
renforce d’ailleurs l'opinion selon laquelle on doit rechercher non pas
une méthode unique de délimitation mais un but unique. C'est dans
cet esprit que la Cour doit rechercher comment une délimitation de
plateau continental peut être assurée lorsque le principe de l’équidistance
ne donne précisément pas une solution équitable. Délimiter étant une
opération de détermination de zones relevant respectivement de com-
pétences différentes, c'est une vérité première de dire que cette détermina-
tion doit être équitable: le problème est surtout de définir les moyens par
lesquels la délimitation peut être fixée de manière à être reconnue comme
équitable. Bien que les Parties aient manifesté leur intention de se réserver
l'application des principes et règles établis par la Cour, il serait cepen-
dant insuffisant de s'en tenir à la règle de l'équité sans en préciser quelque
peu les possibilités d'application en l'espèce, étant entendu que les Parties
pourront choisir l'une plutôt que l’autre de ces méthodes ov qu'elles pour-
ront en préférer de différentes.

93. En réalité il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner afin de s'assurer qu'ils vont appliquer des
procédés équitables et c’est le plus souvent la balance entre toutes ces
considérations qui créera l’équitable plutôt que l'adoption d’une seule
considération en excluant toutes les autres. De tels problèmes d'équilibre
entre diverses considérations varient naturellement selon les circonstances
de l'espèce.

94. Dans la balance des éléments en cause divers facteurs semblent
devoir être pris en considération. Les uns tiennent à l’aspect géologique,
d’autres à l'aspect géographique de la situation, d’autres enfin à l'idée

5}

 
PLATEAU CONTINENTAL (ARRÊT) 51

d'unité de gisement. Ces critères, à défaut de précision rigoureuse, four-
nissent des bases de décision adaptées aux situations de fait.

95. L'institution du plateau continental est née de la constatation d’un
fait naturel et le lien entre ce fait et le droit, sans lequel elle n’eût jamais
existé, demeure un élément important dans l'application du régime juri-
dique de l'institution. Le plateau continental est par définition une zone
prolongeant physiquement le territoire de la plupart des Etats maritimes
par cette espèce de socle qui a appelé en premier lieu l'attention des
géographes et hydrographes, puis celle des juristes. L'importance de
l'aspect géologique est marquée par le soin qu’a pris au debut de ses
études la Commission du droit international pour se documenter exac-
tement sur ses caractéristiques, ainsi que cela ressort notamment
des définitions contenues dans l'Annuaire de la Commission du droit
international, 1956, volume 1, page 141. L’appartenance géologique du
plateau continental aux pays riverains devant leurs côtes est donc un
fait et l'examen de la géologie de ce plateau peut être utile afin de savoir
si quelques orientations ou mouvements influencent la délimitation en
précisant en certains points la notion même d'appartenance du plateau
continental à l'Etat dont il prolonge en fait le territoire.

96. La doctrine du plateau continental est l’un des cas récents d’em-
piétement sur des espaces maritimes qui, pendant la plus grande partie
de l’histoire, ne relevaient de personne. Zone contiguë et plateau con-
tinental sont à cet égard du même ordre. Dans les deux hypothèses on
applique le principe que la terre domine la mer; il est donc nécessaire
de regarder de près la configuration géographique des côtes des pays
dont on doit délimiter le plateau continental. C'est l'une des raisons pour
lesquelles la Cour ne pense pas qu'on puisse négliger les configurations
nettement excentriques, car puisque la terre est la source juridique du
pouvoir qu'un Etat peut exercer dans les prolongements maritimes, encore
faut-il bien établir en quoi consistent en fait ces prolongements. Et cela
surtout lorsqu'il ne s'agit plus de zones aquatiques comme la zone
contiguë mais d'espaces terrestres submergés, car le régime juridique du
plateau continental est celui d’un sol et d’un sous-sol, deux mots qui
évoquent la terre et non pas la mer.

97. Un autre élément à prendre en considération dans la délimitation
des zones de plateau continental entre Etats limitrophes est l'unité de
gisement. Les ressources naturelles du sous-sol de la mer dans la partie
qui constitue le plateau continental sont l’objet même du régime juri-
dique institué à la suite de la proclamation Truman. Or il est fréquent
qu'un gisement s'étende des deux côtés de la limite du plateau continental
entre deux Etats et, l’exploitation de ce gisement étant possible de chaque
côté, un problème naît immédiatement en raison du danger d’une exploi-
tation préjudiciable ou exagérée par l’un ou l’autre des Etats intéressés.
Sans aller plus loin que la mer du Nord, la pratique des Etats montre

52
PLATEAU CONTINENTAL (ARRÊT) 52

comment ce problème a été traité et il suffira de relever les engagements
pris par des Etats riverains de la mer du Nord pour assurer l'exploitation
la plus efficace ou la répartition des produits extraits (cf. notamment
Paccord du 10 mars 1965 entre le Royaume-Uni et la Norvège, article 4,
l'accord du 6 octobre 1965 entre le Royaume-Uni et les Pays-Bas sur
« l'exploitation de structures géologiques s'étendant de part et d'autre de
Ja ligne de séparation du plateau continental situé sous la mer du Nord »,
et l'accord du 14 mai 1962 entre la République fédérale et les Pays-Bas sur
un plan d'exploitation commune des richesses du sous-sol dans la zone de
l'estuaire de l'Ems où la frontière entre les deux Etats n'a pas été délimitée
de façon définitive). La Cour ne considère pas que l'unité de gisement
constitue plus qu'un élément de fait qu'il est raisonnable de prendre en
considération au cours d'une négociation sur une délimitation. Les
Parties sont pleinement informées de l'existence du problème comme des
possibilités de solution.

98. Un dernier élément à prendre en considération est le rapport
raisonnable qu'une délimitation effectuée selon des principes équitables
devrait faire apparaître entre l'étendue du plateau continental relevant
des Etats intéressés et la longueur de leurs côtes; on mesurerait ces côtes
d’après Jeur direction générale afin d'établir l'équilibre nécessaire entre
les Etats ayant des côtes droites et les Etats ayant des côtes fortement
concaves ou convexes ou afin de ramener des côtes très irrégulières à des
proportions plus exactes. Le choix et l'application des méthodes tech-
niques appropriées appartiendraient aux parties. L'une des méthodes
examinées pendant la procédure, sous le nom de principe de la façade
maritime, consiste à tracer une ligne de base droite ou, dans certains cas,
une série de lignes de base droites entre les points extrêmes de la côte
dont il s'agit. Lorsque les parties veulent recourir notamment à la
méthode de délimitation fondée sur !’équidistance, le tracé d'une ou
plusieurs lignes de base de ce genre peut contribuer utilement à éliminer
ou à atténuer les distorsions que l'emploi de cette méthode risque d’en-
traîner.

99. Dans une mer qui a la configuration particulière de la mer du
Nord et en raison de la situation géographique particulière des côtes
des Parties dans cette mer, il peut se faire que les méthodes choisies pour
fixer la délimitation des zones respectives conduisent en certains secteurs
à des chevauchements entre les zones relevant des Parties. La Cour con-
sidère qu'il faut accepter cette situation comme une donnée de fait et la
résoudre soit par une division des zones de chevauchement effectuée par
voie d'accord ou, à défaut, par parts égales, soit par des accords d’ex-
ploitation en commun, cette dernière solution paraissant particulièrement
appropriée lorsqu'il s’agit de préserver l'unité d’un gisement.

*
* *

53
PLATEAU CONTINENTAL (ARRÊT) 53

100. La Cour a examiné les problèmes soulevés par la présente affaire
dans son contexte propre, c’est-à-dire aux seules fins de la délimitation.
Si la Cour a abordé d’autres questions ayant trait au régime juridique
général du plateau continental, elle ne l’a fait que dans ce cadre. Le
régime du plateau continental est l'exemple d'une théorie juridique née
d’une solution particulière qui a fait école. Comme la Cour l’a rappelé
dans la première partie de l'arrêt, c'est la proclamation Truman du
28 septembre 1945 qui est à l’origine de la théorie et les particularités de
celle-ci sont le reflet de cette origine. Il serait donc contraire à l’histoire
de systématiser à l'excès une construction pragmatique dont les développe-
ments se sont présentés dans un délai relativement court.

LOL. Par ces motifs,

La Cour,

par onze voix contre six,

dit que, pour l’une et l’autre affaire,

A) l'application de la méthode de délimitation fondée sur l’équidis-
tance n'est pas obligatoire entre les Parties;

B) il n'existe pas d’autre méthode unique de délimitation qui soit d'un
emploi obligatoire en toutes circonstances;

C) les principes et les régles du droit international applicables a la
délimitation entre les Parties des zones du plateau continental de la mer du
Nord relevant de chacune d'elles, au-delà des lignes de délimitation
partielle respectivement déterminées par les accords du 1°" décembre
1964 et du 9 juin 1965, sont les suivants:

1) la délimitation doit s’opérer par voie d'accord conformément à des
principes équitables et compte tenu de toutes les circonstances per-
tinentes, de manière à attribuer, dans toute la mesure du possible, à
chaque Partie la totalité des zones du plateau continental qui cons-
tituent le prolongement naturel de son territoire sous la mer et
n'empiètent pas sur le prolongement naturel du territoire de l'autre;

2) si, par suite de l'application de l'alinéa précédent, la délimitation at-
tribue aux Parties des zones qui se chevauchent, celles-ci doivent
être divisées entre les Parties par voie d’accord ou, à défaut, par parts
égales, à moins que les Parties n’adoptent un régime de juridiction,
d'utilisation ou d'exploitation commune pour tout ou partie des
zones de chevauchement;

D) au cours des négociations, les facteurs 4 prendre en considération
comprendront:

54
PLATEAU CONTINENTAL (ARRÊT) 54

1) la configuration générale des côtes des Parties et la présence de toute
caractéristique spéciale ou inhabituelle:

2) pour autant que cela soit connu ou facile à déterminer, la structure
physique et géologique et les ressources naturelles des zones de
plateau continental en cause;

le rapport raisonnable qu'une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l'étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur
de son littoral mesurée suivant la direction générale de celui-ci,
compte tenu à cette fin des effets actuels ou éventuels de toute autre
délimitation du plateau continental effectuée entre Etats limitrophes
dans la même région.

3

—

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, 4 La Haye, le vingt février mil neuf cent soixante-neuf, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale d'Allemagne, au Gouvernement du Royaume du Dane-
mark et au Gouvernement du Royaume des Pays-Bas.

Le Président,
(Signé) J. L. BUSTAMANTE R.
Le Greffier,
{Signé) S. AQUARONE.

Sir Muhammad ZAFRULLA KHAN, juge, fait la déclaration suivante:

Je souscris à l’arrêt dans son intégralité mais voudrais ajouter les ob-
servations ci-après.

Le différend entre les Parties se ramène pour l'essentiel à ceci: le
Danemark et les Pays-Bas soutiennent que la délimitation effectuée entre
eux conformément à l'accord du 31 mars 1966 lie la République fédérale
et que celle-ci est tenue d’accepter la situation ainsi créée, dans laquelle
son plateau continental se trouverait limité au triangle formé par les
lignes ABE et CDE de la carte 3. La République fédérale rejette caté-
goriquement cette thèse.

Or. non seulement l’article 6 de la Convention de Genève de 1958
n'est pas opposable à la République fédérale, mais la délimitation ef-
fectuée par l'accord du 31 mars 1966 ne procède pas des dispositions
dudit article, puisque le Danemark et les Pays-Bas ne sont ni des Etats
« dont les côtes se font face » au sens du premier paragraphe de cet article,
ni des Etats «limitrophes » au sens du second paragraphe. La situation

55
PLATEAU CONTINENTAL (DÉCL. ZAFRULLA KHAN) 55

créée par cette délimitation, dans les effets qu'elle a pour la République
fédérale, n’est par conséquent pas due à l’application du principe énoncé
dans l’un ou l’autre de ces deux paragraphes de l'article 6 de la Conven-
tion,

Le paragraphe 2 de l'article 6 etit-il été applicable à la délimitation du
plateau continental entre les Parties que la ligne de délimitation déter-
minée par application du principe de l’équidistance aurait dû tenir compte
de la configuration de la côte de la République fédérale comme d’une
«circonstance spéciale ».

Au cours de la procédure orale, le Danemark et les Pays-Bas n'ont pas
présenté la thèse suivant laquelle le principe « équidistance-circonstances
spéciales » se serait cristallisé en une règle de droit international coutumier
comme l'un des termes d'une alternative. l'autre étant que ce principe
serait inhérent à la notion même de plateau continental. Dans son ariét
la Cour a cru devoir examiner ces deux thèses comme si elles avaient été
présentées sous la forme d'une alternative et étaient par conséquent
compatibles l'une avec l'autre, et la Cour a rejeté chacune d'elles au fond.
Je souscris dans les deux cas au raisonnement de l'arrêt. Mais ie crois
utile de signaler que l'agent du Danemark et des Pays-Bas a résumé la
position des deux gouvernements quant à l’effet de la Convention de 1958
de la façon suivante:

«fLes deux gouvernements] n'ont pas soutenu que la Convention
consacrait des règles déjà reçues de droit coutumier en ce sens qu'elle
était simplement déclaratoire des règles existantes. Ils estiment
plutôt que la doctrine des droits exclusifs d’un Etat riverain sur le
plateau continental adjacent se trouvait en voie de formation entre
1945 et 1958; que la pratique des Etats antérieure à 1958 témoignait
de variations fondamentales quant à la nature et à la portée des
droits revendiqués; qu'en conséquence, dans la pratique des Etats, la
doctrine en voie de formation ne définissait nullement ces éléments
essentiels pas plus qu'elle ne définissait le régime juridique applicable
aux Etats riverains en ce qui concerne le plateau continental; que
la définition et la consolidation du droit coutumier en voie de for-
mation s'étaient effectuées grâce aux travaux de la Commission du
droit international, aux réactions des gouvernements devant l'œuvre
de Ja Commission et aux débats de la conférence de Genève; que ce
droit coutumier en formation, désormais plus précis sur la double
question des droits des Etats riverains et du régime applicable, s'est
cristallisé du fait de l'adoption de la Convention sur le plateau
continental par la conférence; et que les nombreuses signatures et
ratifications recucillies par la Convention, ainsi que la pratique des
Etats s'inspirant des principes énoncés dans la Convention, ont eu
pour effet de consolider ces principes en tant que droit coutumier. »

Si l'on admet que la doctrine des droits exclusifs de l'Etat riverain sur
le plateau continental adjacent à sa côte était en voie de formation entre

56

 
PLATEAU CONTINENTAL (DECL. BENGZON) 56

1945 et 1958 et que la pratique des Etats antérieure à 1958 ne fournissait
aucune définition, ni de certains éléments essentiels ni du régime juri-
dique applicable à l'Etat riverain en ce qui concerne le plateau continental,
on doit, semble-t-il, en tirer la conclusion que le principe de lPéquidis-
tance n'était pas inherent à la notion de plateau continental.

M. BENGZON, juge,*fait la déclaration suivante:

Je regrette de ne pouvoir souscrire aux conclusions principales émises
par la majorité de la Cour. Je suis d'accord avec ceux de mes collègues qui
soutiennent que l’article 6 de la Convention de Genève constitue le
droit international applicable et qu'entre les Parties la règle de délimi-
tation est l'équidistance, cette règle pouvant même être déduite des
principes généraux de droit.

M. BUSTAMANTE Y Rivero, Président, MM. Jessup, PADILLA NERVO et
AMMOUN, juges, joignent à l'arrêt les exposés de leur opinion individuelle.

M. Koretsky, Vice-Président, MM. TANAKA, MORELLI, LACHS, juges,
et M. SGRENSEN, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
dissidente.

{Paraphé) J. L. B.-R.

(Paraphé) S. A.

57
